 

Exhibit 10.40

ENDEAVOUR INTERNATIONAL CORPORATION

Securities Purchase Agreement

February 28, 2014

Whitebox Advisors
3033 Excelsior Boulevard, Suite 300
Minneapolis, MN 55416

Ladies and Gentlemen:

Endeavour International Corporation, a Nevada corporation (the “Company”),
together with Endeavour Operating Corporation, Endeavour Energy New Ventures
Inc., END Management Company (each subsidiary individually a "Guarantor" and
collectively, the "Guarantors"), addresses you as the Representative of each of
the entities listed on Schedule A hereto (herein collectively called the
"Purchasers"), and hereby confirms the agreement of the Company and the
Guarantors (collectively, the "Endeavour Parties") with the several Purchasers
as follows:

1. Description of Securities.  The Company proposes to issue and sell to the
Purchasers, for an aggregate purchase price by the Purchasers of $12,500,000,
(i) 2,917,834 shares of its authorized and unissued Common Stock, $0.001 par
value per share (the "Initial Shares"), which represents a per share price of
$4.284 (the "Purchase Price"), and (ii) warrants (the "Initial Warrants") to
purchase 729,459 shares of Common Stock of the Company (the "Warrant Shares"),
at an exercise price of $5.292 per share (the "Warrant Exercise Price").  The
Initial Warrants are to be issued under the terms and conditions of the Warrant
Agreement in the form attached as Exhibit A hereto (the "Warrant
Agreement").  The Company also proposes to issue and sell to the Purchasers
$12,500,000 aggregate principal amount of its 6.5% convertible notes (the
“Initial Notes”).  The Initial Notes are to be issued in accordance with the
terms and conditions as set forth on Exhibit B hereto.  In addition, as provided
in Section 3(c), the Company hereby grants to the Purchasers an option to
purchase, for an aggregate amount of up to $25,000,000, (i) additional shares of
Common Stock (the "Option Shares"), at a per share price equal to the Purchase
Price, the exercise of which option shall include the purchase and issuance of
additional Warrants (the "Option Warrants") to purchase the number of additional
shares of the Common Stock of the Company (the "Option Warrant Shares") equal to
25% of the Option Shares purchased, having identical terms to the Warrants,
including an exercise price equal to the Warrant Exercise Price, and/or (ii)
additional convertible notes in the principal amount thereof (the "Option
Notes"), having identical terms to the Initial Notes.  The sale of the Initial
Shares, Initial Warrants and Initial Notes (collectively, and together with the
securities issuable upon exercise and conversion thereunder, the "Initial
Securities") and, if and to the extent such option is exercised, the Option
Shares, Option Warrants and/or Option Notes (collectively, and together with the
securities issuable upon exercise and conversion thereunder, the "Option
Securities") will be made without registration of the Initial Securities and the
Option Securities (collectively, the "Securities") under the Act in reliance
upon exemptions from the registration requirements of the Act.  The Company and
the Purchasers shall enter into a registration rights agreement (the
“Registration Rights Agreement”) in the form attached as Exhibit C hereto,
pursuant to which the Company will agree to file with the Commission, as
required by the Registration Rights Agreement, a shelf registration statement
pursuant to Rule 415 of the Act relating to the resale of the Securities and
shares of the Company's Common Stock underlying the Securities by certain
holders thereof and to use commercially reasonable efforts to cause such
registration statement to be declared effective.

2. Representations and Warranties of the Endeavor Parties.  Each of the Endeavor
Parties, jointly and severally, represents and warrants to, and agrees with,
each Purchaser as set forth below in this Section 2.

(a) None of the Company, its Affiliates or any person acting on its or their
behalf (other than the Purchasers) has, directly or indirectly, made offers or
sales of any security, or solicited offers to buy, any security under
circumstances that would require the registration of the Securities under the
Act.



         

--------------------------------------------------------------------------------

 



(b) None of the Company, its Affiliates or any person acting on its or their
behalf (other than the Purchasers) has: (i) engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities or (ii) engaged in any
directed selling efforts (within the meaning of Regulation S) with respect to
the Securities.

(c) Neither the Company nor any of its Subsidiaries is, and after giving effect
to the offering and sale of the Securities and the application of the proceeds
thereof will be, an “investment company” as defined in the Investment Company
Act.

(d) The Company has not paid or agreed to pay to any person any compensation for
soliciting another to purchase any securities of the Company (except as
contemplated in this Agreement).

(e) Each of the Company and its Subsidiaries has been duly formed and is validly
existing in good standing under the laws of the jurisdiction in which it is
chartered or organized with full power and authority to own or lease, as the
case may be, and to operate its properties and conduct its business as currently
conducted, and is duly qualified to do business and is in good standing under
the laws of each jurisdiction which requires such qualification, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Effect (as
defined below).

(f) The Securities to be purchased by the Purchasers from the Company have been
duly authorized for issuance and sale pursuant to this Agreement and, when
issued and delivered by the Company pursuant to this Agreement, will be validly
issued, fully paid and nonassessable. 

(g) This Agreement, and the Warrant Agreement, the indenture under which the
Notes are to be issued and the Registration Rights Agreement (collectively, the
"Ancillary Agreements"), and the issuance of the Securities, have each been duly
and validly authorized by each of the Endeavour Parties who are parties thereto,
and, assuming due authorization, execution and delivery thereof by each of the
other parties thereto, where applicable, will constitute a legal, valid and
binding agreement enforceable against the Endeavour Parties in accordance with
their terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity).

(h) Based on the representations and warranties of the Purchasers in Section 5,
no consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein, except such as may be required under the blue sky laws of
any jurisdiction in which the Securities are offered and sold or under the
Exchange Act and, in the case of the Registration Rights Agreement, such as will
be obtained under the Securities Act.

(i) None of the execution and delivery of this Agreement, any of the Ancillary
Agreements, the issuance and sale of the Securities, the consummation of any
other of the transactions contemplated in this Agreement, the Ancillary
Agreements, the application of the proceeds therefrom or the fulfillment of the
terms hereof or thereof will conflict with, require any other consent under,
result in a breach or violation of, or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
Subsidiaries pursuant to (i) the organizational documents of the Company or any
of its Subsidiaries, (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
Subsidiaries is a party or bound or to which its or their property is subject,
or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its Subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its Subsidiaries or any of its or
their properties, except, with respect to clauses (ii) and (iii) only, for such
defaults or violations as would not, individually or in the aggregate, result in
a Material Adverse Effect and except for such as have been obtained.



2

         

--------------------------------------------------------------------------------

 



(j) The Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
Section 15(d) thereof (the foregoing materials being collectively referred to
herein as the "SEC Reports"), on a timely basis or has timely filed a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements and schedules of the Company and its consolidated Subsidiaries
included in the SEC Reports comply in all material respects with the applicable
accounting requirements of Regulation S-X and have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). 

(k) The Company has a total authorized capitalization of 125,000,000 shares of
Common Stock, and as of February 27, 2014, there were 47,205,909 shares of
Common Stock issued and outstanding.  All the outstanding shares of capital
stock (or corresponding equity interest) of the Company and each Subsidiary have
been duly and validly authorized and issued and are fully paid and
nonassessable, and all outstanding shares of capital stock (or corresponding
equity interest) of the Subsidiaries are owned by the Company either directly or
through wholly owned Subsidiaries free and clear of any perfected security
interest or any other security interests, claims, liens or encumbrances, except
pursuant to the terms of the Company’s existing secured indebtedness and as
disclosed in the SEC Reports.  The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is listed on the New York Stock Exchange,
and the Company has taken no action designed to, or likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the New York Stock Exchange, nor has the Company
received any notification that the Commission or the New York Stock Exchange is
contemplating terminating such registration or listing.

(l) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries or its or their property is pending or, to the best knowledge of
the Endeavour Parties, threatened that could reasonably be expected to (A) have
a material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its Subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business or (B) prevent or materially interfere with the ability of the
Endeavour Parties to perform their respective obligations under this Agreement
or any of the Ancillary Agreements or consummate any of the transactions
contemplated hereby or thereby (the occurrence of any such effect or any such
prevention or interference or any such result described in the foregoing clauses
(A) and (B) being herein referred to as a “Material Adverse Effect”), in each
case except as disclosed in the SEC Reports.

(m) Each of the Company and its Subsidiaries owns or leases all such properties
as are necessary to the conduct of its operations as presently conducted or to
be conducted on the Closing Date.

(n) Neither the Company nor any Subsidiary is in violation or default of (i) any
provision of its organizational documents, (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which it is a
party or bound or to which its property is subject, or (iii) any statute, law,
rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such Subsidiary or any of its properties, as
applicable, except, with respect to clauses (ii) and (iii) only, for such
defaults or violations as would not, individually or in the aggregate, result in
a Material Adverse Effect.

(o) Each of the Company and its Subsidiaries has filed all tax returns that are
required to be filed or has requested extensions thereof (except in any case in
which the failure so to file would not have a



3

         

--------------------------------------------------------------------------------

 



Material Adverse Effect) and has paid all taxes required to be paid by it and
any other assessment, fine or penalty levied against it, to the extent that any
of the foregoing is due and payable, except for any such assessment, fine or
penalty that is currently being contested in good faith or as would not have a
Material Adverse Effect, except as disclosed in the SEC Reports.

(p) No labor problem or dispute with the employees of the Company or any of its
Subsidiaries exists, or to the best knowledge of the Endeavour Parties, is
threatened or imminent, and the Endeavour Parties are not aware of any existing
or imminent labor disturbance by the employees of any of the Company’s or its
Subsidiaries’ principal suppliers, contractors or customers, that would have a
Material Adverse Effect, except as disclosed in the SEC Reports.

(q) The organizational documents of the Company and each of its Subsidiaries
have been duly authorized, executed and delivered by the Company or such
Subsidiary, as the case may be, and are enforceable against the respective
parties thereto in accordance with their terms (subject, as to the enforcement
of remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect, to
general principles of equity and public policy, applicable law relating to
fiduciary duties and indemnification and contribution and an implied covenant of
good faith and fair dealing).

(r) The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are customary in the businesses in which they are engaged; all
policies of insurance insuring the Company or any of its Subsidiaries or their
respective businesses, assets, employees, officers and directors are in full
force and effect; the Company and its Subsidiaries are in compliance with the
terms of such policies and instruments in all material respects; and there are
no claims by the Company or any such Subsidiary under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; neither the Company nor any such
Subsidiary has been refused any insurance coverage sought or applied for; and
neither the Company nor any of its Subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect, except as disclosed in the SEC Reports.

(s) No Subsidiary is currently prohibited, directly or indirectly, from paying
any dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock (or corresponding equity interest), from repaying to
the Company any loans or advances to such Subsidiary from the Company or from
transferring any of such Subsidiary’s property or assets to the Company or any
other Subsidiary of the Company.

(t) The Company and its Subsidiaries possess all licenses, certificates, permits
and other authorizations issued by all applicable authorities necessary to
conduct their respective businesses, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such license, certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect, except as disclosed in the SEC
Reports.

(u) The Company and each of its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company and the



4

         

--------------------------------------------------------------------------------

 



Subsidiaries’ internal controls over financial reporting are effective and the
Endeavour Parties are not aware of any material weakness in their internal
control over financial reporting.

(v) The Company and its Subsidiaries maintain “disclosure controls and
procedures” (as such term is defined in Rule 13a-15(e) under the Exchange Act);
such disclosure controls and procedures are effective.

(w) None of the Endeavour Parties has taken, directly or indirectly, any action
designed to or that would constitute or that could reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(x) Since December 31, 2013, except as previously disclosed in the SEC Reports,
none of the Company or any of its Subsidiaries has sustained any material loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, investigation, order or decree, none of the Company or any
of its Subsidiaries has incurred any liability or obligation, indirect, direct
or contingent, or entered into any transactions, not in the ordinary course of
business, that, individually or in the aggregate, is material to the Company and
its Subsidiaries, taken as a whole, (iii) there has not been any material change
in the capitalization or material increase in the short-term debt or long-term
debt of the Company or any of its Subsidiaries and (iv) there has not been any
material adverse change, or any development involving, individually or in the
aggregate, a prospective material adverse change in or affecting the general
affairs, condition (financial or other), business, prospects, assets or results
of operations of the Company and its Subsidiaries.

(y) The Company and its Subsidiaries are (i) in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) have not received notice of any actual or
potential liability under any Environmental Law, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a Material Adverse Effect.  Neither the Company nor any of the
Subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.

(z) None of the following events has occurred or exists: (i) a failure to
fulfill the obligations, if any, under the minimum funding standards of Section
302 of the United States Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and the regulations and published interpretations thereunder
with respect to a Plan, determined without regard to any waiver of such
obligations or extension of any amortization period; (ii) an audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other federal or state governmental
agency or any foreign regulatory agency with respect to the employment or
compensation of employees by any of the Company or any of its Subsidiaries that
could have a Material Adverse Effect; (iii) any breach of any contractual
obligation, or any violation of law or applicable qualification standards, with
respect to the employment or compensation of employees by the Company or any of
its Subsidiaries that could have a Material Adverse Effect.  None of the
following events has occurred or is reasonably likely to occur: (i) a material
increase in the aggregate amount of contributions required to be made to all
Plans in the current fiscal year of the Company and its Subsidiaries compared to
the amount of such contributions made in the most recently completed fiscal year
of the Company and its Subsidiaries; (ii) a material increase in the
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) of the Company and its
Subsidiaries compared to the amount of such obligations in the most recently
completed fiscal year of the Company and its Subsidiaries; (iii) any event or
condition giving rise to a liability under Title IV of ERISA that could have a
Material Adverse Effect; or (iv) the filing of a claim



5

         

--------------------------------------------------------------------------------

 



by one or more employees or former employees of the Company or any of its
Subsidiaries related to their employment that could have a Material Adverse
Effect.  For purposes of this paragraph, the term “Plan” means a plan (within
the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with respect
to which the Company or any of its Subsidiaries may have any liability.

(aa) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 relating to loans and
Sections 302 and 906 relating to certifications.

(bb) Neither the Company nor any of its Subsidiaries nor, to the knowledge of
the Endeavour Parties, any director, officer, agent, employee or Affiliate of
the Company or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
Subsidiaries and, to the knowledge of the Endeavour Parties, its Affiliates,
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.

(cc) The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Endeavour Parties,
threatened.

(dd) Neither the Company nor any of its Subsidiaries nor, to the knowledge of
the Endeavour Parties, any director, officer, agent, employee or Affiliate of
the Company or any of its Subsidiaries is currently subject to any sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

Any representations and warranties included in the Ancillary Agreements shall be
deemed a representation and warranty by the Endeavour Parties, as to the matters
covered thereby, to the Purchasers hereunder.

3. Purchase and Sale. 

(a) The Initial Shares and Warrants; the First Closing Date.  Subject to the
terms and conditions and in reliance upon the representations and warranties
herein set forth, the Company agrees to sell to the several Purchasers, for an
aggregate purchase price by the Purchasers of $12,500,000, (i) 2,917,834 Initial
Shares, and (ii) Warrants to purchase 729,459 Warrant Shares, and the Purchasers
agree, severally and not jointly, to purchase from the Company the respective
number of Initial Shares and Warrants set forth opposite their names on Schedule
A.  Delivery of and payment for the Initial Shares and Warrants shall be made at
1:00 p.m., New York City time, on February 28, 2014, which date and time may be
postponed by agreement between the Purchasers and the Company or as provided in
Section 10 hereof (such date and



6

         

--------------------------------------------------------------------------------

 



time of delivery and payment for the Initial Shares and Warrants being herein
called the “First Closing Date”).  Delivery of the Initial Shares and Warrants
shall be made to the Purchasers against payment by the Purchasers of the
purchase price thereof to or upon the order of the Company by wire transfer
payable in same-day funds.  Delivery of the Initial Shares shall be made through
the facilities of The Depository Trust Company ("DTC"), for the respective
accounts of the several Purchasers, and delivery of definitive certificates for
the Warrants shall be made by delivery of certificates in the form attached to
the Warrant Agreement  at such location, and in such names and in such
denominations, as the Purchasers shall reasonably designate.

(b) The Initial Notes; the Second Closing Date.  Subject to the terms and
conditions and in reliance upon the representations and warranties herein set
forth, the Company agrees to sell to the several Purchasers, for an aggregate
purchase price by the Purchasers of $12,500,000, the Initial Notes, and the
Purchasers agree, severally and not jointly, to purchase from the Company the
respective amount of the Initial Notes set forth opposite their names on
Schedule A.  Delivery of and payment for the Initial Notes shall be made at 1:00
p.m., New York City time, on March 3, 2014, which date and time may be postponed
by agreement between the Purchasers and the Company or as provided in Section 10
hereof (such date and time of delivery and payment for the Initial Notes being
herein called the “Second Closing Date”).  Delivery of the Initial Notes shall
be made to the Purchasers against payment by the Purchasers of the purchase
price thereof to or upon the order of the Company by wire transfer payable in
same-day funds.  Delivery of the Initial Notes shall be made by delivery of
certificates in physical or global form representing the Notes at such location,
and in such names and in such denominations, as the Purchasers shall reasonably
designate.

(c) The Option Shares and Option Notes. 

(i) Purchasers' Option.  In addition, subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth, the Company
hereby grants an option to the Purchasers, severally and not jointly, to
purchase, for an aggregate amount of up to $25,000,000 (the "Total Option
Amount"), (A) an amount of the Option Shares, at a per share price equal to the
Purchase Price, together with Option Warrants covering a number of Option
Warrant Shares equal to 25% of the Option Shares purchased, and/or (B) an amount
of the Option Notes in the principal amounts thereof.  Until the earlier of (x)
90 days from the Second Closing Date or (y) the time of the Company's Annual
Meeting (as defined below), any exercise of such option shall be allocated
equally between the Option Shares and Option Warrants as provided in clause (A)
hereof, on the one hand, and for the Option Notes as provided in clause (B), on
the other hand.  If the Annual Meeting is held prior to the expiration of such
90-day period, then, following the Annual Meeting and for a period of 45 days
thereafter, the then remaining balance of the Total Option Amount shall be
increased by an aggregate amount of $5,000,000 (to an aggregate total not to
exceed $30,000,000), and such aggregate total amount shall only be exercisable
for Option Shares and Option Warrants under clause (A) hereof in the event
Stockholder Approval (as described below) is obtained at the Annual Meeting, or
the then remaining balance of the Total Option Amount (without any such
increase) shall only be exercisable for Option Notes as provided in clause (B)
hereof in the event Stockholder Approval is not obtained at the Annual
Meeting.  Any and all such exercises of the option shall be made upon notice by
the Representative to the Company setting forth the number of Option
Shares/Option Warrants and Option Notes as to which the several Purchasers are
then exercising the option and the time and date of payment and delivery for
such Option Shares/Option Warrants and Option Notes.  Such option may be
exercised in whole, or in part up to a maximum of three (3) times; any
additional exercise(s) of such option shall be made upon the approval of the
Company, such approval not to be unreasonable withheld, conditioned or delayed.

(ii) Company's Option.  In addition, subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth, the Company
shall have the option



7

         

--------------------------------------------------------------------------------

 



to require the Purchasers, severally and not jointly, to purchase an aggregate
of $5,000,000 of the Option Notes, in the event that the Closing Price (as
defined in the Warrant Agreement) exceeds $5.00 per share on any Trading Day (as
defined in the Warrant Agreement) within 30 days after the Second Closing
Date.  Such option granted to the Company will expire 30 days after the Second
Closing Date, and may be exercised in whole or in part upon notice by the
Company to the Representative setting forth the number of Option Notes as to
which the Company is exercising the option and the time and date of payment and
delivery for such Option Notes.  For the avoidance of doubt, any such exercise
by the Company shall reduce the Total Option Amount.  Notwithstanding the
foregoing, the Company shall not be entitled to exercise such option if it is in
violation of the terms of the Registration Rights Agreement.

4. Limitations on Issuances. 

(a) Beneficial Ownership.  Notwithstanding anything in this Agreement to the
contrary, the Company shall not issue to any Purchaser, and no Purchaser may
acquire, a number of shares of the Company's Common Stock, including without
limitation in connection with purchase, exercise or conversion of the
Securities, to the extent that, upon such acquisition, the number of shares of
Common Stock then beneficially owned by such Purchaser and its Affiliates and
any other persons or entities whose beneficial ownership of Common Stock would
be aggregated with the Purchaser’s for purposes of Section 13(d) of the Exchange
Act (including shares held by any “group” of which the Purchaser is a member,
but excluding shares beneficially owned by virtue of the ownership of securities
or rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) would exceed
9.99% of the total number of shares of Common Stock then issued and outstanding
(the “9.99% Cap”). For purposes hereof, “group” has the meaning set forth in
Section 13(d) of the Exchange Act and applicable regulations of the Commission,
and the percentage held by the Purchaser shall be determined in a manner
consistent with the provisions of Section 13(d) of the Exchange Act.  Each
Purchaser acknowledges and agrees that the 9.99% Cap shall apply to all shares
of Common Stock beneficially owned by such Purchaser and its Affiliates,
including without limitation, the shares of Common Stock issuable to such
Purchaser (if any) under that certain Warrant Agreement, dated April 30, 2013
with the Company.  Upon the written request of the Representative, the Company
shall, within one (1) Business Day, confirm orally and in writing to the
Representative the number of shares of Common Stock then outstanding.  In the
event the application of such 9.99% Cap precludes the issuance of any portion of
the Option Shares and Option Warrants under this Agreement, the aggregate dollar
amount of the Option Shares/Option Warrants which may be purchased under this
Agreement shall be reduced by the amount necessary to satisfy the limitation
provided by the 9.99% Cap and, in such case, the aggregate principal amount of
the Option Notes which may be purchased under this Agreement shall be increased
by such amount on a dollar-for-dollar basis.

(b) Principal Market Regulation.  In addition, the Company shall not issue any
shares of its Common Stock in connection with the purchase, exercise or
conversion of the Securities or otherwise pursuant to the terms hereof or
thereof, if the issuance of such shares of Common Stock would exceed the
aggregate number of shares of Common Stock which the Company may issue upon
exercise of Warrants, conversion of Notes or purchase of Option Shares or
otherwise pursuant to the terms hereof or thereof, without breaching the
Company’s obligations under the rules or regulations of the New York Stock
Exchange, except that such limitation shall not apply in the event that the
Company obtains the approval of its stockholders as required by the applicable
rules of the New York Stock Exchange for issuances of shares of Common Stock in
excess of such amount (the "Stockholder Approval").  The Company shall use its
reasonable best efforts to obtain the Stockholder Approval at its 2014 annual
meeting of stockholders (the "Annual Meeting"). 

5. Representations and Warranties of the Purchasers.  Each Purchaser represents
and warrants to and agrees with the Company that:



8

         

--------------------------------------------------------------------------------

 



(a) Such Purchaser is acquiring the Securities for investment purposes, for its
own account, and not with an intent to sell or distribute such Securities except
in compliance with applicable United States federal and state securities
law.  Such Purchaser understands and acknowledges that the Securities it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering.  Such Purchaser has been advised
and understands and acknowledges that the issuance and sale of the Securities
has not been registered under the Securities Act or under the “blue sky” laws of
any jurisdiction and may be resold only if registered pursuant to the provisions
of the Securities Act (or if eligible, sold pursuant to the provisions of Rule
144 promulgated under the Securities Act or pursuant to another available
exemption from the registration requirements of the Securities Act or in a
transaction not subject thereto).

(b) Such Purchaser is an "accredited investor" (as defined in Section 501(a) of
Regulation D) and has knowledge and experience in financial and business matters
such that it is capable of evaluating the merits and risks of the purchase of
the Securities.

(c) Such Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and relating to the offer and
sale of the Securities that have been requested by Holder.  Such Purchaser
understands and acknowledges that its purchase of the Securities involves a high
degree of risk and uncertainty.  Such Purchaser has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its purchase of the Securities.

(d) Such Purchaser understands and acknowledges that the Securities are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws, and that the Company and
Vinson & Elkins L.L.P., securities counsel to the Company, are relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth in this Agreement
(x) in concluding that the offer and sale of the Securities is a “private
offering” and, as such, is exempt from the registration requirements of the
Securities Act, and (y) to determine the applicability of such exemptions in
evaluating the suitability of such Purchaser to purchase the Securities.

(e) Such Purchaser acknowledges that neither the Securities nor any securities
issued upon the exercise or conversion of such Securities, nor any interest in
either, may be sold, assigned, pledged, hypothecated, encumbered or in any other
manner transferred or disposed of, in whole or in part, except in compliance
with applicable United States federal and state securities laws and the terms
and conditions hereof.  The provisions of this Section 5 shall be binding upon
all subsequent holders of the Securities, if any.  The Securities or other
securities issued upon the exercise or conversion of such Securities shall be
subject to a stop transfer order and the certificate or certificates evidencing
any such shares shall bear the following legend, in addition, in the case of the
Notes, to any other legends as may be required by indenture under which the
Notes are issued:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF (A) UNLESS IT HAS BEEN REGISTERED UNDER THE SECURITIES ACT
OR (B) AN EXEMPTION FROM REGISTRATION IS AVAILABLE OR IN A TRANSACTION NOT
SUBJECT THERETO (AND, IN EACH SUCH CASE, THE TRANSFEROR CERTIFIES TO THE
COMPANY, BY COMPLETING THE FORM ON THIS SECURITY, THAT SUCH OFFER, SALE,
TRANSFER OR DISPOSITION IS NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES
ACT). 

(f) Upon request of such Purchaser, the legend described in Section 5(e) shall
be removed and the Company shall cause its transfer agent to issue a certificate
or certificates without such legend to



9

         

--------------------------------------------------------------------------------

 



such Purchaser, unless otherwise required by state securities laws or unless the
Company, with the advice of counsel, reasonably determines that such removal is
inappropriate.

(g) Each Purchaser agrees that, prior to the Company’s filing with the
Commission of preliminary proxy material respecting the Annual Meeting (the
“Preliminary Filing”), if such Purchaser provides to the Company in writing its
intention (the “Option Election”) to exercise that portion of its option set
forth in Section 3(c)(i) hereof for which the issuance of Securities would
require Stockholder Approval (the “overage amount” which, for the avoidance of
doubt, does not include that portion of its option for which the issuance of
Securities does not require Stockholder Approval), then in the event Stockholder
Approval is obtained at the Annual Meeting, such Purchaser hereby represents and
warrants that it will be bound to exercise its option in accordance with the
Option Election unless (i) there is an intervening Material Adverse Effect, or
(ii) the Annual Meeting is not held within 60 days of delivery of the Option
Election; provided, that, such Purchaser may (but shall not be obligated to)
renew its Option Election notwithstanding such delay in successive 60-day
renewal periods.  A failure to provide the Option Election (or failure to renew
its Option Election as provided herein, as applicable), or the delivery of any
notice stating that such Purchaser does not intend to make the Option Election
(or to renew its Option Election, as applicable), will be deemed a waiver of
such option (for the overage amount) by such Purchaser and the Company will not
be obligated to seek Stockholder Approval unless required to satisfy the
exercise of the option (for the overage amount) by any Purchaser which has made
an Option Election.  The Company will not make the Preliminary Filing before
April 1, 2014 and it will inform the Representative five (5) Business Days prior
to the Preliminary Filing.  For the avoidance of doubt, and notwithstanding any
other provision herein, if a Purchaser has made an Option Election within the
90-day period provided in Section 3(c)(i) hereof, and successively renews its
Option Election as provided herein if and as necessary until the Annual Meeting
is actually held, then, notwithstanding the expiration of such 90-day period,
following the Annual Meeting and for a period of 45 days thereafter, such
Purchaser shall have (A) the right and obligation to exercise its option in
accordance with the Option Election in the event Stockholder Approval is
obtained at the Annual Meeting, or (B) the right (but not the obligation) to
exercise the then remaining balance of the Total Option Amount for Option Notes
as provided in Section 3(c)(i)(B) in the event Stockholder Approval is not
obtained at the Annual Meeting.

6. Agreements.  Each of the Endeavour Parties agrees with the Purchasers that:

(a) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with any offer or sale of the
Securities.

(b) The Company will cooperate with the Purchasers and use commercially
reasonable efforts to permit the Securities to be eligible for clearance and
settlement through The Depository Trust Company, as applicable.

(c) For a period of 30 days following the First Closing Date, the Company will
not without the prior written consent of the Representative offer, sell,
contract to sell, pledge, otherwise dispose of, enter into any transaction which
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the Company or any Affiliate of the Company or any
person in privity with the Company or any Affiliate of the Company), directly or
indirectly, or announce the offering, of any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock
(other than the Securities) (each, a "Subsequent Transaction").  For the period
commencing on the 31st day until 90 days following the First Closing, the
Company will not without the prior written consent of the Representative engage
in a Subsequent Transaction unless the Purchasers are given the initial right to
participate in such transaction on terms which are at least as favorable as
those offered by the Company to any third party in any such Subsequent
Transaction.



10

         

--------------------------------------------------------------------------------

 



(d) None of the Endeavour Parties will take, directly or indirectly, any action
designed to, or that would constitute or that could reasonably be expected to,
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(e) As long as any Purchaser owns any Securities, the Company agrees to timely
file (or timely file a valid extension of such time of filing and file prior to
the expiration of any such extension) all SEC Reports.  Additionally, the
Company will use its best efforts to maintain the registration and listing of
its Common Stock on the New York Stock Exchange.  The Company shall file
promptly with the New York Stock Exchange a supplemental listing application for
the Initial Shares, any Option Shares and any shares of the Common Stock
underlying the Securities and , if necessary, and to use its reasonable best
efforts to effect the listing of such shares on the New York Stock Exchange.

(f) The Company agrees to pay the costs and expenses relating to the following
matters: (i) the preparation of the Registration Rights Agreement and the
issuance of the Securities; (ii) the preparation, printing, authentication,
issuance and delivery of certificates for the Securities; (iii) any stamp or
transfer taxes in connection with the original issuance and sale of the
Securities; (iv) any registration or qualification of the Securities for offer
and sale under the securities or blue sky laws of applicable states (including
filing fees and the reasonable fees and expenses of counsel for the Purchasers
relating to such registration and qualification); (v) the fees and expenses of
the Company’s accountants and the fees and expenses of counsel (including local
and special counsel) for the Company; (vi) the fees and expenses of the
Purchasers' accountants and the fees and expenses of counsel (including local
and special counsel) for the Purchasers; (vii) the performance of the Endeavour
Parties' obligations under the Registration Rights Agreement; (viii) all
expenses and application fees incurred in connection with the approval of the
Securities for book-entry transfer by DTC; (ix) all other costs and expenses
incident to the performance by the Endeavour Parties of their obligations
hereunder.

7. Conditions to the Obligations of the Purchasers.  The obligations of the
Purchasers to purchase the Securities shall be subject to the accuracy in all
material respects of the representations and warranties of the Endeavour Parties
contained herein at the First Closing Date and the Second Closing Date (except
to the extent such representations and warranties expressly relate to a specific
earlier date (in which case such representations and warranties shall be true
and correct as of such specified earlier date)), to the accuracy of the
statements of the Company made in any certificates pursuant to the provisions
hereof, to the performance by the Endeavour Parties of their obligations
hereunder and to the following additional conditions:

(a) The Company shall have requested and caused Vinson & Elkins LLP, counsel for
the Endeavour Parties, and Woodburn and Wedge, Nevada counsel for the Company,
to furnish to the Purchasers opinions, dated as of the First Closing Date and as
of the Second Closing Date, and addressed to the Purchasers, in a form and
substance reasonably satisfactory to the Purchasers.

(b) The Endeavour Parties, as applicable, shall have executed and delivered the
Warrant Agreement, the Registration Rights Agreement and (as of the Second
Closing Date) the indenture under which the Notes are to be issued, all in forms
and substance reasonably satisfactory to the Purchasers, and the Purchasers
shall have received executed copies thereof.

If any of the conditions specified in this Section 7 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Purchasers and counsel for
the Purchasers, this Agreement and all obligations of the Purchasers hereunder
may be canceled at, or at any time prior to, the First Closing Date or the
Second Closing Date, as applicable, by the Purchasers.  Notice of such
cancellation shall be given to the Company in writing or by telephone or
facsimile confirmed in writing.





11

         

--------------------------------------------------------------------------------

 



The documents required to be delivered by this Section 7 will be delivered at
the office of counsel for the Purchaser, at One Financial Center, Boston,
Massachusetts, 02111 at 9:00 a.m., New York time, on the First Closing Date.

8. Reimbursement of Expenses.  The Company will reimburse the Purchasers on
demand at the First Closing Date and/or the Second Closing Date for all expenses
(including reasonable fees and disbursements of counsel) that shall have been
incurred by it in connection with the proposed purchase and sale of the
Securities, irrespective of whether closing occurs.

9. Indemnification.

(a) Each of the Endeavour Parties, jointly and severally, agrees to indemnify
and hold harmless the Purchasers, the directors, officers, employees, Affiliates
and agents of the Purchasers and each person who controls the Purchasers within
the meaning of either the Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Act, the Exchange Act or other U.S. federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities or actions in respect thereof arise out
of or are based upon any misrepresentation, breach or inaccuracy of any
representation, warranty, covenant or agreement made by the Endeavour Parties in
this Agreement or any agreement, document or instrument contemplated herein, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, damage, liability or action, in each case except
for any such loss, claim, damage, liability or action attributable to such
Purchaser's gross negligence or wilful misconduct.

(b) Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above.  The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel, retained by the indemnified party or parties
except as set forth below); provided,  however, that such counsel shall be
satisfactory to the indemnified party.  Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest; (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party; (iii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action; or (iv) the
indemnifying party shall authorize the indemnified party in writing to employ
separate counsel at the expense of the indemnifying party.  An indemnifying
party will not, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.



12

         

--------------------------------------------------------------------------------

 



10. Termination.  This Agreement shall be subject to termination in the absolute
discretion of the Purchasers by notice given to the Company prior to the First
Closing Date or the Second Closing Date, as applicable, if at any time prior to
such time (i) trading in the Company’s common stock shall have been suspended by
the Commission or the New York Stock Exchange or trading in securities generally
on the New York Stock Exchange shall have been suspended or limited or minimum
prices shall have been established on such exchange, (ii) a banking moratorium
shall have been declared either by U.S. federal or New York State authorities;
or (iii) there shall have occurred any outbreak or escalation of hostilities,
declaration by the United States of a national emergency or war or other
calamity or crisis the effect of which on financial markets is such as to make
it, in the sole judgment of the Representative, impractical or inadvisable to
proceed with the offering or delivery of the Securities.

11. Representations and Indemnities to Survive.  The respective agreements,
representations, warranties, indemnities and other statements of the Endeavour
Parties or their officers and of the Purchasers set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of the Purchasers or the Endeavour Parties or
any of the indemnified persons referred to in Section 9 hereof, and will survive
delivery of and payment for the Securities.  The provisions of Sections 8 and 9
hereof shall survive the termination or cancellation of this Agreement.

12. Notices.  All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Purchasers, will be mailed, delivered or
telefaxed to Whitebox Advisors, 3033 Excelsior Boulevard, Suite 300,
Minneapolis, Minnesota, 55416, Attention:  Nick Borreson, Fund Analyst, with a
copy to Brown Rudnick, One Financial Center, Boston, Massachusetts, 02111,
Attention:  Andreas Andromalos; or, if sent to the Endeavour Parties, will be
mailed, delivered or telefaxed to Catherine L. Stubbs (fax no.:  (813) 307-8794)
and confirmed to it at 811 Main Street, Suite 2100, Houston, TX 77002,
Attention:  Chief Financial Officer.

13. Successors.  This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the indemnified persons
referred to in Section 9 hereof and their respective successors, and no other
person will have any right or obligation hereunder.

14. Integration.  This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Endeavour Parties and the
Purchasers, or any of them, with respect to the subject matter hereof.

15. Applicable Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of [New York] applicable to contracts made
and to be performed within the [State of New York].

16. Jurisdiction.  Each of the Endeavour Parties hereby agrees that any suit,
action or proceeding against the Endeavour Parties brought by the Purchasers,
the directors, officers, employees and agents of the Purchasers, or by any
person who controls the Purchasers, arising out of or based upon this Agreement
or the transactions contemplated hereby may be instituted in any State or U.S.
federal court in [The City of New York and County of New York], and waives any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the non-exclusive jurisdiction of such
courts in any suit, action or proceeding.

17. Waiver of Jury Trial.  Each of the Endeavour Parties hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

18. No Fiduciary Duty.  Each of the Endeavour Parties hereby acknowledges that
the purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Endeavour Parties, on the one
hand, and the Purchasers and any Affiliate through which it may be acting, on
the other.  Furthermore, each of the Endeavour Parties agrees that it is solely
responsible for making its own judgments in connection with the offering of the
Securities.  Each of the Endeavour Parties agrees that it will not claim that
the



13

         

--------------------------------------------------------------------------------

 



Purchasers have rendered advisory services of any nature or respect, or owe an
agency, fiduciary or similar duty to the Endeavour Parties, in connection with
such transaction or the process leading thereto.

19. Counterparts.  This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.

20. Headings.  The section headings used herein are for convenience only and
shall not affect the construction hereof.

21. Definitions.  The terms that follow, when used in this Agreement, shall have
the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York or Houston, Texas.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commission” shall mean the Securities and Exchange Commission.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

“Regulation D” shall mean Regulation D under the Act.

“Regulation S” shall mean Regulation S under the Act.

“Regulation S-X” shall mean Regulation S-X under the Act.

“Subsidiary” has the meaning set forth in Rule 405 under the Securities Act.

 

 

14

         

--------------------------------------------------------------------------------

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and Purchasers.

 

 

 

 

 

 

Very truly yours,

 

 

 

ENDEAVOUR INTERNATIONAL CORPORATION

 

 

 

By:      /s/ Catherine L. Stubbs                                                

 

Name: Catherine L. Stubbs

 

Title:   Chief Financial Officer and Senior Vice President

 

 

 

 

 

ENDEAVOUR OPERATING CORPORATION

 

 

 

By:      /s/ Catherine L. Stubbs                                                

 

Name: Catherine L. Stubbs

 

Title:   Chief Financial Officer and Senior Vice President

 

 

 

 

 

ENDEAVOUR ENERGY NEW VENTURES INC.

 

 

 

By:      /s/ Catherine L. Stubbs                                                

 

Name: Catherine L. Stubbs

 

Title:   Chief Financial Officer and Senior Vice President

 

 

 

 

 

END MANAGEMENT COMPANY

 

 

 

By:      /s/ Catherine L. Stubbs                                                

 

Name: Catherine L. Stubbs

 

Title:   Chief Financial Officer and Senior Vice President

 





[Signature Page to Securities Purchase Agreement]

         

--------------------------------------------------------------------------------

 





 

WHITEBOX CONCENTRATED CONVERTIBLE ARBITRAGE PARTNERS L.P.
By:  Whitebox Concentrated Convertible Arbitrage Advisors, LLC, its investment
adviser and general partner
By:  Whitebox Advisors LLC, its managing member

 

By:      /s/ Mark Strefling                                                

Name: Mark Strefling

Title:   Chief Operating Officer

 

WHITEBOX CREDIT ARBITRAGE PARTNERS, L.P.

By:  Whitebox Credit Arbitrage Advisors, LLC, its investment adviser and general
partner

By:  Whitebox Advisors LLC, its managing member

 

By:      /s/ Mark Strefling                                                

Name: Mark Strefling

Title:   Chief Operating Officer

 

WHITEBOX MULTI-STRATEGY PARTNERS L.P.
By:  Whitebox Multi-Strategy Advisors, LLC, its investment adviser and general
partner
By:  Whitebox Advisors LLC, its managing member

 

By:      /s/ Mark Strefling                                                

Name: Mark Strefling

Title:   Chief Operating Officer

 

PANDORA SELECT PARTNERS, L.P.

 

By:      /s/ Mark Strefling                                                

Name: Mark Strefling

Title:   Chief Operating Officer

 

 

[Additional Signature Page Follows]

 

 





[Signature Page to Securities Purchase Agreement]

         

--------------------------------------------------------------------------------

 





 

WHITEBOX SPECIAL OPPORTUNITIES FUND, LP – SERIES O

By:  Whitebox Special Opportunities Advisors, LLC, its investment adviser and
general partner

By:  Whitebox Advisors LLC, its managing member

 

By:      /s/ Mark Strefling                                                

Name: Mark Strefling

Title:   Chief Operating Officer

 

WHITEBOX INSTITUTIONAL PARTNERS, L.P.

By:  Whitebox Advisors LLC, its investment adviser and general partner

 

By:      /s/ Mark Strefling                                                

Name: Mark Strefling

Title:   Chief Operating Officer

 

WHITEBOX ASYMMETRIC PARTNERS, L.P.

By:  Whitebox Asymmetric Advisors, LLC, its Investment Manager

By:  Whitebox Advisors LLC, its Managing Member

 

By:      /s/ Mark Strefling                                                

Name: Mark Strefling

Title:   Chief Operating Officer

 

 

 

 

[Signature Page to Securities Purchase Agreement]

         

--------------------------------------------------------------------------------

 

 

SCHEDULE A

PURCHASERS

 

Purchaser

Common Stock Purchased

Warrants Purchased

Convertible Notes Purchased

Whitebox Concentrated Convertible Arbitrage Partners L.P.

583,567

145,892

$2,500,000.00

Whitebox Credit Arbitrage Partners, L.P.

466,854

116,714

$2,000,000.00

Whitebox Multi-Strategy Partners L.P.

875,350

218,837

$3,750,000.00

Pandora Select Partners, L.P.

350,140

87,535

$1,500,000.00

Whitebox Special Opportunities Fund, LP - Series O

175,070

43,767

$750,000.00

Whitebox Institutional Partners, L.P.

186,741

46,685

$800,000.00

Whitebox Asymmetric Partners, L.P.

280,112

70,028

$1,200,000.00

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Form of Warrant Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

ENDEAVOUR INTERNATIONAL CORPORATION

WARRANT AGREEMENT FOR THE PURCHASE OF

SHARES OF

COMMON STOCK

BY THIS WARRANT AGREEMENT (this “Warrant Agreement”), ENDEAVOUR INTERNATIONAL
CORPORATION, a Nevada corporation (the “Company”), certifies that, for good and
valuable consideration in connection with the issuance and sale of common stock
and convertible notes by the Company to the Holder (as defined herein) on the
date hereof, the receipt and sufficiency of which are hereby acknowledged, the
Persons listed on the signature page hereto (along with their registered
permitted assigns, each a “Holder”), are entitled to subscribe for and purchase
from the Company, subject to the terms and conditions set forth herein, the
respective number (subject to adjustment as set forth herein) of fully paid and
non-assessable shares (the “Shares”) of the Company’s Common Stock (as defined
herein) as set forth on Schedule 1 hereto, at a price per share as set forth on
Schedule 1 hereto (the “Exercise Price”), subject to adjustment as set forth
herein.

1. Definitions.  Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

“Accredited Investor” has the meaning set forth for such term in Rule 501 of
Regulation D under the Securities Act (but excluding for such purposes Rule
501(a)(4) thereunder), as such rule may be amended, modified or superseded from
time to time.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person (for this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership or voting of
securities or partnership or other ownership interests, by contract or
otherwise), and with respect to a Person who is an investment fund, any
investment fund whose investments are managed by such Person’s investment
advisor. 

“Board” means the Board of Directors of the Company.

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in New York, New York (USA) and Houston, Texas
(USA). If any time period or payment is to be made on a day which is not a
Business Day, that period will instead end on, or such payment shall be made on,
the next Business Day.

“Buy-In” has the meaning set forth in Section 2(e).

“Cashless Exercise Notice” has the meaning set forth in Section 2(c)(ii).

“Cashless Exercise Right” has the meaning set forth in Section 2(c)(i).

“Cashless Exercise Shares” has the meaning set forth in Section 2(c)(i).

“Closing Price” means the closing sale price (or, if no closing sale price is
reported, the last sale price) of the Common Stock on the New York Stock
Exchange on such date, or, if the Common Stock is not listed or admitted to
trading on the New York Stock Exchange, but is traded in the over-the-counter
market, the closing sale price of such Common Stock or, if no sale is publicly
reported, the average of the closing bid and asked quotations for such Common
Stock during such date, as reported by the National Association of Securities
Dealers Automated Quotation System (“NASDAQ”) or any comparable system or, if
such Common Stock is not listed on NASDAQ or a comparable system, the average
closing sale price of the Common Stock during the previous one (1) month, or, if
no sales are publicly reported, the average of the closing bid and asked prices,
as furnished by two members of the Financial Industry Regulatory Authority,



 

 

 

--------------------------------------------------------------------------------

 

 

Inc. who make a market in such Common Stock selected from time to time by the
Company for that purpose.

“Common Stock” means the Company’s common stock, par value US$0.001 per share.

“Common Stock Equivalents” means Common Stock and all shares of Common Stock
issuable upon conversion, exercise or exchange of all options, warrants or other
securities convertible into or exercisable or exchangeable for shares of Common
Stock or other securities of the Company that are convertible into or
exercisable or exchangeable for shares of Common Stock.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Exercise Notice” has the meaning set forth in Section 2(b).

“Exercise Price” means the initial Exercise Price specified in the first
paragraph of this Warrant Agreement, as adjusted from time to time as provided
in Section 8.

“Expiration Time” means 5:30 p.m., local time in Houston,  Texas (USA), on
February 28, 2019.

“Market Price” has the meaning set forth in Section 8(d).

“Other Property” has the meaning set forth in Section 9.

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, limited liability company, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Shares” has the meaning set forth in the first paragraph of this Warrant
Agreement.

“Trading Day” means a day on which trading in the Common Stock generally occurs
on the New York Stock Exchange.

“Warrant” has the meaning set forth in the Warrant Certificate.

“Warrant Certificate” means a Warrant Certificate in substantially the form
attached hereto as Exhibit A.

“Warrant Register” has the meaning set forth in Section 4.

2. Exercise of Warrant;  Company Office; Expiration.

(a) General.  A Warrant may be exercised at any time or from time to time on or
after the date hereof and shall remain exercisable thereafter until the
Expiration Time, as to the entire number or any lesser number of whole Shares
covered by the Warrant Certificate. A Warrant shall be deemed exercised in full
on a cashless basis pursuant to Section 2(c) immediately prior to the Expiration
Time if such exercise would result in the issuance of any Common Stock or other
consideration (if not previously exercised in full); if such exercise would not
result in such issuance, then such Warrant shall expire and be deemed cancelled
immediately after the Expiration Time. Any exercise pursuant to this
Section 2 shall be in compliance with applicable federal and state securities
laws and in accordance with a valid exemption from registration in connection
with the issuance of such Shares.

(b) Cash Exercise.  Subject to the last sentence in this Section 2(b), at any
time prior to the Expiration Time,  Holder may exercise a Warrant, in whole or
in part, by delivering to the Company at its principal executive offices or at
such other office or agency designated in writing by the Company the following:
(i) the Warrant Certificate evidencing such Warrants together with the Exercise
Notice attached to the Warrant Certificate as Annex I (an “Exercise Notice”),
properly completed and executed by Holder thereof or by the duly appointed legal
representative thereof or by a duly authorized attorney, and (ii) the



3

 

--------------------------------------------------------------------------------

 

 

payment in full of the aggregate Exercise Price by wire transfer for each such
Warrant exercised and any other amounts required to be paid pursuant hereto. 

(c) Cashless Exercise. 

(i) Except as otherwise provided in this Section 2(c), at any time and from time
to time prior to the Expiration Time, in lieu of payment of the Exercise Price,
a Holder shall have the right (but not the obligation) to require the Company to
allow the exercise of a Warrant, in whole or in part, for Shares (the “Cashless
Exercise Right”) as provided for in this Section 2(c).  Upon exercise of the
Cashless Exercise Right by a Holder, the Company shall deliver to
Holder (without payment by Holder of any of the Exercise Price) that number of
Shares (the “Cashless Exercise Shares”) equal to the quotient obtained by
dividing (x) the net value of the aggregate Shares (or portion thereof as to
which the Cashless Exercise Right is being exercised if the Cashless Exercise
Right is being exercised in part) at the time the Cashless Exercise Right is
exercised (determined by subtracting (A) the sum of the aggregate Exercise Price
of the Shares as to which the Cashless Exercise Right is being exercised in
effect immediately prior to the exercise of the Cashless Exercise Right from (B)
the aggregate Market Price of the Shares as to which the Cashless Exercise Right
is being exercised immediately prior to the exercise of the Cashless Exercise
Right) by (y) the Market Price of one Share immediately prior to the exercise of
the Cashless Exercise Right.

(ii) In order to exercise the Cashless Exercise Right, a Holder shall surrender
to the Company at its principal executive offices or at such other office or
agency designated in writing by the Company the following:  the Warrant
Certificate evidencing such Warrants together with the Cashless Exercise Notice
attached to the Warrant Certificate as Annex II (a “Cashless Exercise Notice”),
properly completed and executed by Holder or Holders thereof or by the duly
appointed legal representative thereof or by a duly authorized attorney.  The
presentation and surrender of the Cashless Exercise Notice shall be deemed a
waiver of Holder’s obligation to pay all or any portion of the aggregate
purchase price payable for the Shares as to which such Cashless Exercise Right
is being exercised.  Notwithstanding anything to the contrary herein, the
Warrants shall be deemed to be exercised in accordance with this Section
2(c) and Holders  thereof shall be deemed to have exercised their Cashless
Exercise Right immediately prior to the Expiration Time if the net value of the
aggregate Shares (determined in accordance with Section 2(c)(i) above) is a
positive amount as of the Expiration Time.  The Warrants (or so much thereof as
shall have been surrendered for exercise or deemed to have been exercised
pursuant to this Section 2(c)(ii)) shall be deemed to have been exercised
immediately prior to the close of business on the earlier of (A) the day of
surrender of the Cashless Exercise Notice and such Warrant Certificate for
conversion in accordance with the foregoing provisions and (B) the Expiration
Time, as the case may be.  In connection with any conversion in accordance with
this Section 2(c), the Company shall pay, on behalf of a Holder, stamp, capital
or other similar taxes imposed by law upon Holder with respect to the issuance
or initial delivery of Shares or Cashless Exercise Shares, if any, in accordance
with to Section 7.

(d) Effect of Exercise.  All Warrant Certificates surrendered to the Company
shall be promptly cancelled by the Company and shall not be reissued by the
Company.

(e) Compensation for Buy-In.    In addition to any rights available to Holder,
if the Company fails to transmit to Holder a certificate or certificates
representing the Shares pursuant to an exercise on or before the third Trading
Day following such exercise, and if after such date Holder is required by its
broker to purchase (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by Holder of the Shares which
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall (1) pay in cash to Holder the amount by which (x) Holder’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased exceeds (y) the amount obtained by multiplying (A) the number of
Shares that the Company was required to deliver to Holder in connection with the
exercise at issue times (B) the price per Share at which the sell order giving
rise to such purchase obligation was executed, and (2) at the option of Holder,
either reinstate the portion of the Warrant and equivalent number of Shares for
which such exercise was not honored or deliver to Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with



4

 

--------------------------------------------------------------------------------

 

 

its exercise and delivery obligations hereunder.  For example, if
Holder purchases Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted exercise of Warrants for shares of Common
Stock with an aggregate sale price giving rise to such purchase obligation of
$10,000, under clause (1) of the immediately preceding sentence the Company
shall be required to pay Holder $1,000. Holder shall provide the Company written
notice indicating the amounts payable to Holder in respect of the Buy-In and,
upon request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

(f) Notwithstanding any other provision of this Warrant Agreement, no Holder may
exercise all or any portion of a Warrant if and to the extent such exercise
would result in the Holder beneficially owning, as defined in Section 13(d) of
the Exchange Act, more than 9.99% of the Common Stock then outstanding.

3. Stock Ownership; Stock Certificates; Partial Exercise. 

(a) Upon each exercise of a Warrant,  (x) Holder shall be deemed to be Holder of
record of the Shares issuable upon such exercise and (y) such Shares shall be
deemed to have been issued as of the close of business on the day the Warrant is
exercised in accordance with Section 2 above, notwithstanding that the stock
transfer books of the Company shall then be closed or certificates representing
such Shares shall not then have been actually delivered to Holder. 

(b) As soon as possible after each such exercise of a Warrant, but in any event
within three (3) Trading Days after such exercise, the Company shall at its
expense issue and deliver to Holder a certificate or certificates for the Shares
(or Cashless Exercise Shares, as the case may be) issuable upon such exercise
issued in such denominations as may be specified by Holder in the Exercise
Notice or Cashless Exercise Notice, as applicable, and registered in the name of
Holder or, subject to Section 11(b), such other name or names as shall be
designated in Holder’s Exercise Notice or Cashless Exercise Notice, as
applicable, along with cash in lieu of any fractional shares pursuant to Section
8(e) and to the extent applicable in accordance with Section 3(c), a new Warrant
Certificate representing any un-exercised balance.  At the written request of
Holder, in lieu of transmitting certificates to Holder, the Company may credit
the account of Holder’s prime broker with The Depository Trust Company.

(c) If any Warrant shall be exercised in part only, the Company shall, upon
surrender of the Warrant Certificate for cancellation, execute and deliver a new
Warrant Certificate evidencing the right of Holder to purchase the balance of
the Shares subject to purchase hereunder on the terms and conditions set forth
herein (including all changes and adjustments that have occurred
hereunder).  The Company will not close its stockholder books or records in any
manner which prevents the timely exercise of a Warrant.

4. Company Records; Transfer or Assignment of Warrant; Exchange of Warrant.  Any
Warrant issued in connection herewith or in substitution herefor, upon complete
or partial transfer, assignment or exercise shall be numbered and shall be
registered in the warrant register of the Company (the “Warrant Register”) as it
is issued.  The Warrant Register shall be in written form in the English
language, shall include a record of the certificate number of each Warrant
issued by the Company and shall show the number of Warrants, the date of
issuance, all subsequent transfers and changes of ownership in respect thereof,
including the name and address of any subsequent Holder.  The Company shall
treat the registered holder of any Warrant on the Warrant Register as the owner
in fact thereof for all purposes, except that if a Warrant is properly
transferred or assigned in accordance with the terms hereof, the Company shall
treat the transferee or assignee as the owner thereof for all purposes.  A
Warrant may be transferred or assigned by Holder without the prior written
consent of the Company; in connection with any such transfer or assignment,
Holder must comply with the requirements set forth in the Form of Assignment
substantially in the form attached hereto as Exhibit B.  If such transfer or
assignment shall be permitted by the preceding sentence, title to a Warrant
shall be transferred upon delivery thereof duly endorsed by Holder or by his
duly authorized attorney or representative, or accompanied by proper evidence of
succession, assignment or authority to transfer, together with a properly
completed Form of Assignment in substantially the form attached hereto as
Exhibit B.  The Company shall immediately register all properly completed
assignments and transfers in



5

 

--------------------------------------------------------------------------------

 

 

the Warrant Register and, upon any registration of assignment or transfer, the
Company shall deliver a new Warrant Certificate or Warrant Certificates to, and
in the name of, the Person entitled thereto on the terms and conditions set
forth herein (including all changes and adjustments that have occurred
hereunder).  A Warrant, if properly transferred or assigned, may be exercised by
a subsequent Holder without having a new Warrant Certificate issued.  The
Warrant Certificate may be exchanged at the option of Holder thereof for another
Warrant Certificate, or other Warrant Certificates, of different denominations
and representing in the aggregate the right to purchase the same number of
shares of Common Stock on the terms and conditions set forth herein (including
all changes and adjustments that have occurred hereunder) upon surrender to the
Company or its duly authorized agent.  All provisions of this Section 4 shall be
subject to Section 10.

5. Reserved Stock.  The Company shall reserve and keep available at all times
solely for the purpose of providing for the exercise of the Warrants the maximum
number of shares of  Common Stock as to which the Warrants may then be
exercised.  All such shares of Common Stock shall be duly authorized and, when
issued upon such exercise, shall be validly issued, fully paid and
non-assessable.  In addition, all such shares of Common Stock shall be free from
all taxes, liens, charges, encumbrances, security interests and restrictions on
transfer (other than as described herein or as required by applicable law) and
shall be free of pre-emptive or similar rights (whether arising under applicable
law, the Company’s organizational documents or any agreement or instrument to
which the Company is a party).  The Company agrees that its issuance of the
Warrants shall constitute the full authority to its officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for the Shares upon the exercise of the Warrants.

6. Representations, Warranties and Covenants of the Company.

(a) As of the date hereof, the Company represents and warrants to Holder that:
(i) it has the corporate power to enter into, perform and deliver, and has taken
all necessary action to authorize its entry into, and performance and delivery
of, this Warrant Agreement and the transactions contemplated by this Warrant
Agreement;  (ii) this Warrant Agreement constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, subject to (x) the effect of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws now or hereinafter in
effect relating to or affecting the rights and remedies of creditors and (y) the
effect of general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief regardless of
whether considered in a proceeding in equity or at law; (iii) the execution of
this Warrant Agreement and the performance of the Company’s obligations
hereunder do not conflict with, result in a breach or violation or imposition of
any lien, charge or encumbrance upon any property or assets of the Company’s or
any of its subsidiaries pursuant to: (x) the Company’s organizational documents;
(y) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its subsidiaries is a party or bound
or to which its or their property is subject; or (z) any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over it or any of its subsidiaries or any of its or their
properties; (iv) the Company has a total authorized capitalization of
125,000,000 shares of Common Stock, and as of February 27, 2014, there were
47,205,909 shares of Common Stock issued and outstanding; (v) immediately prior
to giving effect to this Warrant Agreement, there were no outstanding (x)
options, warrants or other rights to purchase shares of Common Stock or other
equity interests of the Company or any phantom stock, stock appreciation rights
or other similar plans of the Company or (y) agreements or other rights to
convert any obligations into, or exchange any securities for, shares of Common
Stock or other equity interests of the Company, in each case other than as
disclosed publicly by the Company; and (vi) assuming the accuracy of the
representations and warranties of Holder contained in this Warrant Agreement,
the sale and issuance of the Warrants pursuant to this Warrant Agreement is
intended to be exempt from the registration requirements of the Securities Act,
and neither the Company nor any Person acting on its behalf has taken or will
take any action hereafter that would cause the loss of such exemption.

(b) The Company shall, for so long as any Warrants remain outstanding: (i)
timely file all reports and other documents required to be filed by it pursuant
to the Securities Act or the Exchange Act



6

 

--------------------------------------------------------------------------------

 

 

and (ii) use commercially reasonable efforts to maintain the listing of the
Common Stock on the New York Stock Exchange.

(c) The Company shall not, for so long as any Warrants remain outstanding, by
any action, including amending its organizational documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant Agreement or the
Warrants.  The Company will at all times in good faith assist in the carrying
out of all such terms and in the taking of all such actions as may be necessary
or appropriate to protect the rights of Holder against impairment. Without
limiting the generality of the foregoing, the Company will use its commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant Agreement.

(d) During the term of the Warrants, the Company shall deliver to Holder (i)
promptly after mailing, copies of any written communication sent to all holders
of Common Stock of the Company, (ii) within one hundred fifty (150) days after
the end of each fiscal year of the Company, the annual audited financial
statements of the Company certified by the Company’s independent public
accountants and (iii) within forty-five (45) days after the end of each of the
first three quarters of each fiscal year, an unaudited statement of operations
and unaudited balance sheet as of the end of such fiscal quarter (it being
understood that the posting of a link on the Company’s website to such
information shall satisfy the requirements of this Section 6(d)).

7. Payment of Taxes.  All Common Stock issuable upon the exercise of the
Warrants pursuant to the terms hereof shall be validly issued as fully paid and
non-assessable and without any pre-emptive rights.  Subject to the last sentence
of this Section 7, the Company shall bear all expenses in connection with, and
all stamp, capital or other similar taxes and other governmental charges that
may be imposed in the United States with respect to, the issuance or initial
delivery of Shares or Cashless Exercise Shares hereunder.  All other such taxes
or charges shall be borne by Holder.   For the avoidance of doubt, the Company
shall not be required, however, to pay any tax or other charge imposed in
connection with any transfer of any Warrants or Common Stock (or interest or
entitlement therein) or to pay any tax or other charge involved in the issue of
any certificate for Common Stock issuable upon exercise of a Warrant in any name
other than that of Holder, and in such case the Company shall not be required to
issue or deliver any share certificate until such tax or other charge has been
paid or it is has been established to the satisfaction of the Company that no
such tax or other charge is due.

8. Certain Adjustments.  The Exercise Price shall be subject to adjustment from
time to time as set forth in this Section 8.  The Company shall give
Holder notice of any event described in this Section 8 which requires an
adjustment pursuant to this Section 8 either at the time of such event or
promptly thereafter, setting forth, in reasonable detail, the event requiring
the notice and (w) the amount of such adjustment, (x) the method by which such
adjustment was calculated, (y) the adjusted Exercise Price, if applicable, and
(z) the number of Shares subject to purchase hereunder after giving effect to
such adjustment.  Such notice shall be given by first class mail, postage
prepaid, or by reputable overnight courier with all charges prepaid, addressed
to Holder at the address for such Holder as set forth in the Warrant Register.

(a) If the Company shall hereafter pay a Common Stock dividend or make a
distribution of Common Stock to all holders of its outstanding shares of Common
Stock, the Exercise Price in effect at the opening of business on the date
following the date fixed for the determination of stockholders entitled to
receive such dividend or other distribution shall be adjusted by multiplying
such Exercise Price by a fraction:

(i) the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on the record date fixed for such
determination; and

(ii) the denominator of which shall be the sum of such number of shares and the
total number of shares constituting such dividend or other distribution.

Such reduction shall be become effective immediately after the opening of
business on the day following the relevant record date.  For the purpose of this
Section 8(a), the number of shares of Common Stock at



7

 

--------------------------------------------------------------------------------

 

 

any time outstanding shall not include shares held in the treasury of the
Company.  If any dividend or distribution described in this Section 8(a) is
declared but not so paid or made, the Exercise Price shall again be adjusted to
the Exercise Price which would then be in effect if such dividend or
distribution had not been declared.

(b) If the outstanding shares of Common Stock shall be subdivided into a greater
number of shares of Common Stock, the Exercise Price in effect at the opening of
business on the day following the day upon which such subdivision becomes
effective shall be proportionately reduced, and, conversely, in case outstanding
shares of Common Stock shall be combined into a smaller number of shares of
Common Stock, the Exercise Price in effect at the opening of business on the day
following the day upon which such combination becomes effective shall be
proportionately increased; such reduction or increase, as the case may be, will
become effective immediately after the opening of business on the day following
the day upon which such subdivision or combination becomes effective.

(c) If the Company shall hereafter pay a cash dividend or other distribution
(whether of assets, debt securities, preferred stock or any rights or warrants
to purchase assets, debt securities, preferred stock or other securities of the
Company) to all holders of its outstanding shares of Common Stock, the Exercise
Price in effect at the opening of business on the date following the date fixed
for the determination of stockholders entitled to receive such dividend or other
distribution shall be adjusted by multiplying such Exercise Price by a fraction:

(i) the numerator of which shall be the Market Price (as defined below) on the
record date fixed for such determination minus the fair market value on the
record date of the debt securities, preferred stock, assets (including cash),
securities, rights or warrants to be distributed in respect of one share of
Common Stock as determined in good faith by the Board based on a written opinion
of an internationally recognized investment banking, appraisal or valuation firm
that is not an Affiliate of the Company; and

(ii) the denominator of which shall be the Market Price on the record date fixed
for such determination.

Such reduction shall be become effective immediately after the opening of
business on the day following the relevant record date.  For the purpose of this
Section 8(c), the number of shares of Common Stock at any time outstanding shall
not include shares held in the treasury of the Company.  If any dividend or
distribution described in this Section 8(c) is declared but not so paid or made,
the Exercise Price shall again be adjusted to the Exercise Price which would
then be effect if such dividend or distribution had not been declared.  This
Section 8(c) shall not apply to distributions of securities referred to Section
8(a) or (b) or of rights, options and warrants referred to in Section 8(d).

(d) If the Company shall issue rights, options, warrants or other securities to
all holders of its outstanding Common Stock entitling them (for a period
expiring within forty-five (45) days after the date fixed for determination of
stockholders entitled to receive such rights, options, warrants or other
securities) to subscribe for or purchase shares of Common Stock (or Common Stock
Equivalents) at a price per share less than the Closing Price on the Trading Day
immediately preceding the time of announcement of such issuance (the “Market
Price”), the Exercise Price shall be adjusted by multiplying the Exercise Price
in effect immediately prior to such record date by a fraction:

(i) the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on the record date plus the number of
shares which the aggregate offering price of the total number of shares so
issued or offered for subscription or purchase (or the aggregate conversion or
exercise price of the Common Stock Equivalents so offered) would purchase at the
relevant Market Price; and

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding on the close of business on the record date plus the total number of
additional shares of Common Stock so issued or offered for subscription or
purchase (or into which or for which the Common Stock Equivalents so offered are
convertible or exercisable).





8

 

--------------------------------------------------------------------------------

 

 

Such adjustment shall be made successively whenever any such rights, options,
warrants or other securities are issued and shall become effective immediately
after the opening of business on the day following the record date fixed for
determination of stockholders entitled to receive such rights, options, warrants
or other securities. To the extent that shares of Common Stock (or Common Stock
Equivalents) are not delivered pursuant to such rights, options, warrants or
other securities, upon the expiration or termination of such rights, options,
warrants or other securities the Exercise Price shall be readjusted to the
Exercise Price which would then be in effect had the adjustments made upon the
issuance of such rights, options, warrants or other securities been made on the
basis of the delivery of only the number of shares of Common Stock (or Common
Stock Equivalents) actually delivered. In the event that such rights, options,
warrants or other securities are not so issued, the Exercise Price shall again
be adjusted to be the Exercise Price which would then be in effect if such
record date had not been fixed. In determining whether any rights, options
warrants or other securities entitle Holders to subscribe for, purchase or
receive shares of Common Stock at less than the relevant Market Price, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received for such rights, options,
warrants or other securities to receive such shares of Common Stock and any
amount payable on exercise or conversion thereof, the value of such
consideration, if other than cash, to be determined by the Board.

(e) The Company shall not issue fractions of shares of Common Stock of the
Company upon the exercise of a Warrant.  If any fraction of a Share would be
issuable upon the exercise of any Warrant (or specified portions thereof), the
Company shall purchase such fraction for an amount in cash equal to the same
fraction of the Closing Price of such Share of Common Stock on the date of
exercise of such Warrant.

(f) If, after an adjustment, a holder of a Warrant is entitled to receive shares
of two or more classes of capital stock of the Company upon exercise of such
Warrant, the Company shall determine, in good faith, the allocation of the
adjusted Exercise Price between the classes of capital stock (such allocation to
be based on the written opinion of an unaffiliated, internationally-recognized
investment banking, appraisal or valuation firm). After such allocation, the
exercise privilege and the applicable Exercise Price of each class of capital
stock shall thereafter be subject to adjustment on terms comparable to those
applicable to Common Stock in this Section 8.  Such adjustment shall be made
successively whenever any event listed above shall occur.

(g) Notwithstanding anything herein, if proceedings commence for the voluntary
or involuntary dissolution, liquidation or winding up of the Company, then,
unless Holder voluntarily elects to exercise its Warrants pursuant to Section
2(b) hereof, the Warrants shall be deemed automatically exercised pursuant to
Section 2(c) hereof, and the Warrant Certificates representing such Warrants
shall be deemed canceled.  As a result of such exercise, each holder of Shares
or Cashless Exercise Shares shall be entitled to receive distributions on an
equal basis with Holders of the shares of Common Stock. If this Section
8(g) applies to a transaction, no other adjustment to the Exercise Price shall
be made pursuant to this Section 8.

(h) Notwithstanding the foregoing, whenever successive adjustments to the
Exercise Price are called for pursuant to this Section 8, such adjustments shall
be made to the Exercise Price as may be necessary or appropriate to effectuate
the intention of this Section 8 and to avoid unjust or inequitable results as
determined in good faith by the Board.

(i) Before taking any action which would cause an adjustment pursuant to Section
8 hereof to reduce the Exercise Price below the then par value (if any) of the
Common Stock, the Company shall take any corporate action which may, in the
opinion of its counsel, be necessary in order that the Company may validly and
legally issue fully paid and non-assessable Shares (or Cashless Exercise Shares)
at the Exercise Price as so adjusted.

9. Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. 

(a)



If the Company reorganizes its capital, reclassifies its capital securities,
consolidates or merges with or into another Person (where the Company is not the
surviving Person or where there is a change in or distribution with respect to
the Common Stock of the Company), or sells, transfers or otherwise disposes of
all or substantially all its property, assets or business to another Person and,
pursuant to the terms of such reorganization, reclassification, merger,



9

 

--------------------------------------------------------------------------------

 

 

consolidation or disposition of assets,  units, shares or stock of the successor
or acquiring Person, or any cash, units, shares or stock or other securities or
property of any nature whatsoever (including warrants or other subscription or
purchase rights) in addition to or in lieu of the units, shares or stock of the
successor or acquiring Person (“Other Property”), are to be received by or
distributed to holders of the Common Stock of the Company, then each Holder
shall have the right thereafter to receive, upon exercise of a Warrant, the
number of units, shares or stock of the successor or acquiring Person or of the
Company, if it is the surviving Person, and Other Property receivable upon or as
a result of such reorganization, reclassification, merger, consolidation or
disposition of assets by a holder of the number of Shares for which such Warrant
is exercisable immediately prior to such event.  If any such reorganization,
reclassification, merger, consolidation or disposition of assets occurs, the
successor or acquiring Person (if other than the Company) shall expressly assume
the due and punctual observance and performance of each and every covenant and
condition of this Warrant Agreement and any registration rights agreement
entered into between the Company and Holder relating to the resale of the
Warrants or the Shares (or the Cashless Exercise Shares, as the case may be) to
be performed and observed by the Company and all the obligations and liabilities
hereunder, subject to such modifications as may be deemed appropriate (as
determined by the Board) in order to provide for adjustments of the Common Stock
for which each Warrant is exercisable, which shall be as nearly equivalent as
practicable to the adjustments provided for in this Section 9, and all
references in this Warrant Agreement to the “Company” shall be deemed to be a
reference to such successor or acquiring Person.  In determining the kind and
amount of stock, securities and/or property receivable upon consummation of such
reorganization, reclassification, merger, consolidation or disposition of assets
if Holders of Common Stock have the right to elect the kind or amount of
consideration receivable upon consummation of such transaction, then Holders  of
the Warrants, in connection with such transaction and at the same time holders
of Common Stock are allowed to make such election, shall be given the right to
make a similar election with respect to the number of shares of stock or Other
Property for which Holder’s Warrant shall thereafter be exercisable.  For
purposes of this Section 9, “units, shares or stock of the successor or
acquiring Person” includes units, shares or stock of such Person of any class
that is not preferred as to distributions or assets over any other class of
units, shares or stock of such entity and that is not subject to redemption and
shall also include any evidences of indebtedness, units, shares or stock or
other securities that are convertible into or exercisable or exchangeable for
any such units, shares or stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such units, shares or stock, and all
references in this Warrant Agreement to “Common Stock” shall be deemed to be a
reference to such units, shares or stock of the successor or acquiring
Person.  The foregoing provisions of this Section 9 shall similarly apply to
successive reorganizations, reclassifications, mergers, consolidations, or
disposition of assets.

(b)



In the event that the Company shall propose at any time to merge with or into
any other entity, or sell, lease or otherwise convey all or substantially all of
its property or assets, or to liquidate, dissolve or wind up, then the Company
shall send to Holders at least ten (10) days’ prior written notice of the date
on which a record shall be taken for the purposes of determining rights to vote
in respect of such event.

10. Expenses.  Subject to Section 7, the Company shall pay all costs, fees,
taxes (other than any federal or state income or stock transfer taxes) and
expenses payable in connection with the preparation and delivery of this Warrant
Agreement and the preparation, issuance and initial delivery from time to time
of any Warrants and Shares (or Cashless Exercise Shares, as the case may be) or
other securities issued upon the exercise, transfer or assignment of this
Warrant Agreement or any Warrant.

11. Representations and Warranties of Holder; Restrictions on Transfer. 



10

 

--------------------------------------------------------------------------------

 

 

(a) Holder, by its acceptance hereof and its acceptance of any Warrants or
Warrant Certificates, represents and warrants to the Company:  

(i) Holder is acquiring the Warrants and any Shares (or Cashless Exercise
Shares, as the case may be) or other securities issued upon the exercise of such
Warrant for investment purposes, for its own account, and not with an intent to
sell or distribute such Warrant or any such Shares (or Cashless Exercise Shares,
as the case may be) or other securities except in compliance with applicable
United States federal and state securities law.  Holder understands and
acknowledges that the Warrants and any Shares (or Cashless Exercise Shares, as
the case may be) it is purchasing are characterized as “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering. Holder has been
advised and understands and acknowledges that the issuance and sale of the
Warrants and any Shares (or Cashless Exercise Shares, as the case may be) has
not been registered under the Securities Act or under the “blue sky” laws of any
jurisdiction and may be resold only if registered pursuant to the provisions of
the Securities Act (or if eligible, sold pursuant to the provisions of Rule 144
promulgated under the Securities Act or pursuant to another available exemption
from the registration requirements of the Securities Act or in a transaction not
subject thereto).

(ii) Holder is an Accredited Investor and has knowledge and experience in
financial and business matters such that it is capable of evaluating the merits
and risks of the purchase of any Warrants and any Shares (or Cashless Exercise
Shares, as the case may be).

(iii) Holder has been furnished with all materials relating to the business,
finances and operations of the Company and relating to the offer and sale of the
Warrants and any Shares (or Cashless Exercise Shares, as the case may be) that
have been requested by Holder.  Holder understands and acknowledges that its
purchase of the Warrants and any Shares (or Cashless Exercise Shares, as the
case may be) involves a high degree of risk and uncertainty. Holder has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its purchase of the Warrants and
any Shares (or Cashless Exercise Shares, as the case may be).

(iv) Holder understands and acknowledges that the Warrants and any Shares (or
Cashless Exercise Shares, as the case may be) are being offered and sold in
reliance on a transactional exemption from the registration requirements of
federal and state securities laws, and that the Company and Vinson & Elkins
L.L.P., securities counsel to the Company, are relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of Holder set forth in this Warrant Agreement (x) in concluding
that the offer and sale of the Warrants and any Shares (or Cashless Exercise
Shares, as the case may be) is a “private offering” and, as such, is exempt from
the registration requirements of the Securities Act, and (y) to determine the
applicability of such exemptions in evaluating the suitability of Holder to
purchase the Warrants and any Shares (or Cashless Exercise Shares, as the case
may be).

(b) Holder acknowledges that neither the Warrant nor any of the Shares (or
Cashless Exercise Shares, as the case may be) or other securities issued upon
the exercise of such Warrant, nor any interest in either, may be sold, assigned,
pledged, hypothecated, encumbered or in any other manner transferred or disposed
of, in whole or in part, except in compliance with applicable United States
federal and state securities laws and the terms and conditions hereof.  The
provisions of this Section 11 shall be binding upon all subsequent holders of
the Warrant, if any.  The Shares (or Cashless Exercise Shares, as the case may
be) or other securities issued upon exercise of the Warrant shall be subject to
a stop‑transfer order and the certificate or certificates evidencing any such
shares shall bear the following legend:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF (A) UNLESS IT HAS BEEN REGISTERED UNDER THE SECURITIES ACT
OR (B) AN EXEMPTION FROM REGISTRATION IS



11

 

--------------------------------------------------------------------------------

 

 

AVAILABLE OR IN A TRANSACTION NOT SUBJECT THERETO (AND, IN EACH SUCH CASE, THE
TRANSFEROR CERTIFIES TO THE COMPANY, BY COMPLETING THE FORM ON THIS SECURITY,
THAT SUCH OFFER, SALE, TRANSFER OR DISPOSITION IS NOT REQUIRED TO BE REGISTERED
UNDER THE SECURITIES ACT).    

(c) Upon request of Holder, the legend described in Section 11(b) shall be
removed and the Company shall cause its transfer agent to issue a certificate or
certificates without such legend to Holder, unless otherwise required by state
securities laws or unless the Company, with the advice of counsel, reasonably
determines that such removal is inappropriate.

12. Warrants.

(a) Issuance of Warrants.  Each Warrant shall be evidenced by a Warrant
Certificate in substantially the form of Exhibit A hereto, the provisions of
which are incorporated herein and shall be signed by or bear the facsimile
signature of the Company. In the event the Person whose signature has been
placed upon any Warrant Certificate shall have ceased to serve in the capacity
in which such Person signed the Warrant Certificate before such Warrant
Certificate is issued, it may be issued with the same effect as if he or she had
not ceased to be such at the date of issuance.

(b) Effect of Signature.  Unless and until signed by the Company pursuant to
this Warrant Agreement, a Warrant Certificate shall be invalid and of no effect
and may not be exercised by Holder thereof.

13. Loss, Theft, Etc.  Upon receipt of evidence satisfactory to the Company of
the loss (which shall not include the posting of any bond), theft, destruction
or mutilation of any Warrant Certificate and upon surrender and cancellation of
any Warrant Certificate if mutilated, the Company shall execute and deliver to
Holder thereof a new Warrant Certificate in the form and substance of the lost,
stolen, destroyed or mutilated Warrant Certificate (including all changes and
adjustments that have occurred hereunder).

14. No Rights or Liabilities as a Stockholder.  Nothing contained in this
Warrant Agreement shall be construed as conferring upon Holder hereof any rights
as a stockholder of the Company or as imposing any obligation upon Holder to
purchase any securities or as imposing any liability upon Holder as a holder of
Common Stock of the Company, whether such obligation or liability is asserted by
the Company or by creditors of the Company at law or in equity.

15. Governing Law.  This Warrant Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to conflicts of laws principles thereof.

16. Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given or
made (a) when delivered if delivered in person or sent by an internationally
recognized overnight or second day courier service, (b) upon transmission by fax
if transmission is confirmed, or (c) three Business Days after deposit with a
United States post office if delivered by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties and addressed
(i) if to any Holder of any Warrant, to the address of Holder as set forth in
the Warrant Register or to such other address as Holder has notified the Company
of in writing in accordance herewith, except that notices of change of address
shall only be effective upon receipt or (ii) if to the Company, to such address
as the Company may designate by written notice in accordance herewith, except
that notices of change of address shall only be effective upon receipt;
provided, however, that the exercise of any Warrant shall be effected only in
the manner provided in Section 2.

17. Miscellaneous. 

(a) This Warrant Agreement and any terms hereof may be changed, waived,
discharged, modified, amended or terminated only by an instrument in writing
signed by the Company and each Holder.  Any provision of this Warrant Agreement
which shall be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any



12

 

--------------------------------------------------------------------------------

 

 

jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, the Company
waives any provision of law which shall render any provision hereof prohibited
or unenforceable in any respect.  Each Holder, by acceptance of a Warrant
Certificate, agrees to all of the terms and provisions of this Warrant Agreement
applicable thereto.

(b) If the last or appointed day for the taking of any action or the expiration
of any right required or granted herein shall not be a Trading Day, then such
action may be taken or such right may be exercised on the next succeeding
Trading Day.

(c) Holder shall be (i) notified by the Company of, and invited to attend, any
stockholders’ meeting of the Company which has on its agenda the possible
voluntary winding up of the Company by operation of law and (ii) notified by the
Company as soon as reasonably practicable of any order of involuntary winding up
of the Company.

18. Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies.  If the
Company fails to comply with any other provision of this Warrant Agreement as
determined by a court of law or as mutually determined by Holder and the
Company, the Company shall pay to Holder such amounts as shall be sufficient to
cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.

19. Successors and Assigns.  Subject to the provisions of Section 4 and
Section 11(b) hereof, this Warrant Agreement and the rights evidenced hereby
shall inure to the benefit of and be binding upon the successors of the Company
and the successors and assigns of Holder.  The provisions of this Warrant
Agreement are intended to be for the benefit of all Holders from time to time of
this Warrant Agreement and shall be enforceable by any Holder.

20. Headings.  The headings used in this Warrant Agreement are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant Agreement.

[Remainder of Page Intentionally Left Blank]

 

 

13

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant Agreement to be duly
executed.

 

Dated:  February 28, 2014ENDEAVOUR INTERNATIONAL CORPORATION

 

 

 

Dated:  February 28, 2014

ENDEAVOUR INTERNATIONAL CORPORATION

 

 

 

By:                                                                                     

 

Name: Catherine L. Stubbs

 

Title:   Chief Financial Officer and Senior Vice President

 

 

 

[Additional Signature Pages Follow]





[Signature Page to Warrant Agreement]

--------------------------------------------------------------------------------

 

 



WHITEBOX CONCENTRATED CONVERTIBLE ARBITRAGE PARTNERS L.P.

By: Whitebox Concentrated Convertible Arbitrage Advisors, LLC, its investment
adviser and general partner

By:  Whitebox Advisors LLC, its managing member

 

By:  _____________________________________

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

WHITEBOX CREDIT ARBITRAGE PARTNERS, L.P.

By:  Whitebox Credit Arbitrage Advisors, LLC, its investment adviser and general
partner

By:  Whitebox Advisors LLC, its managing member

 

By:  _____________________________________

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

WHITEBOX MULTI-STRATEGY PARTNERS L.P.

By:  Whitebox Multi-Strategy Advisors, LLC, its investment adviser and general
partner

By:  Whitebox Advisors LLC, its managing member

 

By:  _____________________________________

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

PANDORA SELECT PARTNERS, L.P.

By: Pandora Select Advisors, LLC, its investment adviser and general partner

By:  Whitebox Advisors LLC, its managing member

 

By:  _____________________________________

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

[Additional Signature Page Follows]





[Signature Page to Warrant Agreement]

--------------------------------------------------------------------------------

 

 



 

WHITEBOX SPECIAL OPPORTUNITIES FUND, LP – SERIES O

By:  Whitebox Special Opportunities Advisors, LLC, its investment adviser and
general partner
By:  Whitebox Advisors LLC, its managing member

 

By:  _____________________________________

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

WHITEBOX INSTITUTIONAL PARTNERS, L.P.

By:  Whitebox Advisors LLC, its investment adviser and general partner

 

By:  _____________________________________

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

Whitebox Asymmetric pARTNERS, L.P.

By:  Whitebox Asymmetric Advisors, LLC, its Investment Manager

By:  Whitebox Advisors LLC, its Managing Member

 

By:  _____________________________________

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

[Signature Page to Warrant Agreement]

--------------------------------------------------------------------------------

 

Schedule 1

 

 

 

Name of Warrant Holder

Number of Shares

Exercise Price per Share

Whitebox Credit Arbitrage Partners, LP


116,714 

$5.292

Whitebox Concentrated  Convertible Arbitrage Partners, LP


145,892 

$5.292

Whitebox Multi-Strategy Partners, LP


218,837 

$5.292

Pandora Select Partners, LP


87,535 

$5.292

Whitebox Special Opportunities Fund, LP – SIG O


43,767 

$5.292

Whitebox Asymmetric Partners, LP


70,028 

$5.292

Whitebox Institutional Partners, LP


46,685 

$5.292

Total


729,458 

 

 

 

 

 

[Schedule 1]

--------------------------------------------------------------------------------

 

Exhibit A

 

 

FORM OF WARRANT CERTIFICATE

 

[FACE]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF (A) UNLESS IT HAS BEEN REGISTERED UNDER THE SECURITIES ACT
OR (B) AN EXEMPTION FROM REGISTRATION IS AVAILABLE OR IN A TRANSACTION NOT
SUBJECT THERETO (AND, IN EACH SUCH CASE, THE TRANSFEROR CERTIFIES TO THE
COMPANY, BY COMPLETING THE FORM ON THIS SECURITY, THAT SUCH OFFER, SALE,
TRANSFER OR DISPOSITION IS NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES
ACT).     



No. [__][___] Shares

WARRANT CERTIFICATE

ENDEAVOUR INTERNATIONAL CORPORATION

This Warrant Certificate certifies that [___________], or registered assigns, is
the registered Holder of warrants (the “Warrants”) expiring on the Expiration
Time to subscribe for and purchase from Endeavour International Corporation, a
Nevada corporation (the “Company”) fully paid and non-assessable shares of
common stock, par value US$0.001 per share, of the Company (the “Common
Stock”).  Each Warrant entitles Holder, upon exercise at any time and from time
to time until the Expiration Time, to receive from the Company the number of
fully paid and non-assessable shares of Common Stock of the Company set forth
above (the “Shares”) at the Exercise Price payable upon surrender of this
Warrant Certificate, with the form of election to purchase set forth as Annex I
hereto or the form of cashless exercise notice as set forth as Annex II hereto,
as applicable, properly completed and executed, together with payment of the
Exercise Price (or through “cashless exercise” if permitted by the Warrant
Agreement) at the office of the Company, subject to the conditions set forth
herein and in that certain Warrant Agreement between the Company and
Holder dated as of [●], 2014 (the “Warrant Agreement”). The Exercise Price and
number of Shares issuable upon exercise of the Warrants are subject to
adjustment upon the occurrence of certain events set forth in the Warrant
Agreement.  Terms used but not defined in this Warrant Certificate shall have
the meaning ascribed to such term in the Warrant Agreement.  

Upon any exercise of the Warrant for less than the total number of Shares
provided for herein, there shall be issued to Holder or Holder’s permitted
assignee a new Warrant Certificate covering the number of Shares for which the
Warrant has not been exercised.

Warrant Certificates, when surrendered at the office of the Company by
Holder hereof in person or by attorney duly authorized in writing, may be
exchanged in the manner and subject to the limitations provided in the Warrant
Agreement, but without payment of any service charge, for another Warrant
Certificate or Warrant Certificates of like tenor and evidencing in the
aggregate a like number of Warrants.

Upon due presentment for registration of transfer of the Warrant Certificate at
the office of the Company, a new Warrant Certificate or Warrant Certificates of
like tenor and evidencing in the aggregate a like number of Warrants shall be
issued to the transferee in exchange for this Warrant Certificate, subject to
the limitations provided in the Warrant Agreement, without charge except for any
applicable tax or governmental charge payable upon issuance in the name of
Holder.

The Company may deem and treat the registered Holder as the absolute owner of
this Warrant Certificate (unless a Warrant shall be properly transferred or
assigned in accordance with the terms of the Warrant Agreement) for the purpose
of any exercise hereof, and for all other purposes, and the Company shall not be
affected by any notice to the contrary.





 

--------------------------------------------------------------------------------

 

 

This Warrant Certificate does not entitle Holder to any of the rights of a
stockholder of the Company.

 

[Remainder of Page Left Intentionally Blank]





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be signed
below.

Dated: [__________]

 

ENDEAVOUR INTERNATIONAL CORPORATION

 

 

By:_____________________________________

Name:

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Annex I

 

To:ENDEAVOUR INTERNATIONAL CORPORATION

 

ELECTION TO EXERCISE

The undersigned hereby exercises its rights to subscribe for __________ shares
covered by the Warrant Certificate.  The undersigned hereby confirms as of the
date hereof the representations and warranties of the undersigned contained in
Section 11 of the Warrant Agreement.  The undersigned tenders payment herewith
in the amount of $____________ and requests that certificates for such shares in
the following denominations be issued in the name of, and delivered to, the
person at the following address:

 

 

Denominations: ________________________________________________________

___________________________________________________________________

___________________________________________________________________

___________________________________________________________________

(Print Address and Social Security Number or

Employer Identification Number as applicable)

 

and, if said number of Shares shall not be all the Shares covered by the within
Warrant Certificate, that a new Warrant Certificate for the balance remaining of
the Shares covered by the within Warrant Certificate be registered in the name
of, and delivered to, the undersigned at the address stated below:

 

 

 

 

Date:___________, ___

Name:

__________________________________

 

 

(Print)

 

 

__________________________________

 

 

(Signature)

 

 

 

 

Address:

__________________________________

 

 

__________________________________

 



 

 

 

 

--------------------------------------------------------------------------------

 

 

ANNEX II

 

To:ENDEAVOUR INTERNATIONAL CORPORATION

 

CASHLESS EXERCISE NOTICE

(To be executed upon conversion of the attached Warrant)

The undersigned irrevocably elects to surrender this Warrant Certificate for the
number of Cashless Exercise Shares as shall be issuable pursuant to the cashless
exercise provisions of Section 2(c) of the Warrant Agreement, in respect of
_____________ Shares underlying this Warrant Certificate, and requests that the
Company execute or cause to be executed a certificate or certificates reflecting
the undersigned’s ownership of the aggregate number of Cashless Exercise Shares
issuable upon such exercise, together with cash in lieu of any fraction of a
Conversion Share (and any securities or other property issuable upon such
exercise) and deliver or cause to be delivered to the undersigned such
certificate or certificates the undersigned as follows:

NameAddress

 

 

 

 

 

and, if said number of Shares shall not be all the Shares covered by the within
Warrant Certificate, that a new Warrant Certificate for the balance remaining of
the Shares covered by the within Warrant Certificate be registered in the name
of, and delivered to, the undersigned at the address stated below:

 



 

 

 

Date:___________, ___

Name:

__________________________________

 

 

(Print)

 

 

__________________________________

 

 

(Signature)

 

 

 

 

Address:

__________________________________

 

 

__________________________________

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

FORM OF ASSIGNMENT

For value received, the undersigned hereby sells, assigns and transfer all of
the rights of the undersigned under the within Warrant, unto:

Name of AssigneeAddress

 

 

[In connection with any transfer or exchange of any of the Warrants evidenced by
this certificate, the undersigned confirms that such Warrants are being
transferred:

CHECK ONE BOX BELOW:

(1)☐    to the Company; or

(2)☐     pursuant to an effective registration statement under the Securities
Act of 1933; or

(3)☐     to a person who the undersigned reasonably believes is a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act of 1933)
that is purchasing for its own account or for the account of a qualified
institutional buyer to whom notice is given that such transfer is being made in
compliance with Rule 144A, in each case pursuant to and in compliance with Rule
144A under the Securities Act of 1933; or

(4)☐      outside the United States in an offshore transaction within the
meaning of Regulation S under the Securities Act in compliance with Rule 904
under the Securities Act of 1933; or

(5)☐ pursuant to another available exemption from the registration
requirements of the Securities Act of 1933.

Unless one of the boxes is checked, the Company will refuse to register any of
the Warrants evidenced by this certificate in the name of any person other than
Holder; provided, however, that if box (5) is checked, the Company may require,
prior to registering any such transfer of the Warrants, in its sole discretion,
such legal opinions, certifications and other information as the Company may
reasonably request to confirm that such transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act of 1933, such as the exemption provided by
Rule 144.]1

_________________________________
1To be contained on, and completed only if, the Warrant Certificate includes the
legend described in Section 11(b) of the Warrant Agreement.





 

 

--------------------------------------------------------------------------------

 

 



 

 

 

 

Date:___________, ___

Name:

__________________________________

 

 

(Print)

 

 

__________________________________

 

 

(Signature)

 

 

 

 

Address:

__________________________________

 

 

__________________________________

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

Convertible Note Term Sheet

 

 






 

 

--------------------------------------------------------------------------------

 

 

TERM SHEET

 

OFFERING OF CONVERTIBLE NOTES

 

March 3, 2014

 

 

 

ISSUER:

Endeavour International Corporation, a Nevada corporation (the “Company”).

INVESTOR:

Whitebox Advisors, LLC or its affiliated funds (the “Investor”).

SECURITIES:

6.5% Convertible Notes ("Convertible Notes")

PRINCIPAL AMOUNT:

$12,500,000

ISSUE DATE:

March 3, 2014

INTEREST:

6.5% per annum, payable in cash quarterly in arrears, first payment beginning
June 1, 2014

CONVERSION PRICE:

$4.662 per share (equal to 2,681,253 conversion shares)

MATURITY:

One day following the earlier of (i) November 30, 2017 and (ii) 91 days prior to
the maturity of the Company's 5.5% Convertible Senior Notes due 2015 and the
Company's 11.5% Convertible Bonds due 2016, if such securities have not been
converted, cancelled or extinguished prior to such date or extended or
refinanced in full prior to such date with a resulting maturity date not earlier
than March 1, 2018.

MAKE WHOLE PAYMENT:

If a Fundamental Change (as such term is defined in the Company's 5.5%
Convertible Senior Notes Indenture) occurs while the Convertible Notes are
outstanding, the holder of the Convertible Notes may require the Company to
purchase its Convertible Notes in whole or part (equal to $1,000 or an integral
multiple of $1,000 in excess thereof) at a purchase price in cash equal to 101%
of the aggregate principal amount of such Convertible Notes, together with
accrued and unpaid interest thereon to, but excluding, the purchase date.

An Investor may elect to convert its Notes in connection with a Fundamental
Change, in which case the applicable conversion rate shall be increased in
accordance with Schedule A to the Indenture for the Convertible Notes, which
Schedule A shall be mutually agreed upon by the Company and the Investors within
a reasonable time frame following the Issue Date provided that for purposes of
such calculation, the Maturity Date shall be February __, 2019.

RESTRICTIONS

No holder may convert all or a portion of the Convertible Notes if and to the
extent such exercise would result in the holder beneficially owning more than
9.99% of the Common Stock then outstanding.

ALL OTHER TERMS & CONDITIONS

Similar to the terms and conditions of the Company's 5.5% Convertible Senior
Notes due 2016.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C

Form of Registration Rights Agreement





 

 

--------------------------------------------------------------------------------

 

 



REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of February
28, 2014 by and among Endeavour International Corporation, a Nevada corporation
(the "Company"), and the purchasers of the Company's Common Stock (as that term
is defined herein), Warrants (as that term is defined herein) and Convertible
Notes (as that term is defined herein) listed on Exhibit A hereto (each, an
"Investor" and collectively the "Investors").

RECITALS

A.In connection with the Securities Purchase Agreement by and among the parties
hereto, dated as of February 28, 2014 (the “Securities Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to the Investors (i) shares
(the "Shares") of the Company’s common stock, $0.001 par value (the “Common
Stock”),  (ii) the Warrants (as defined in the Securities Purchase Agreement)
which will be exercisable to purchase Warrant Shares (as defined in the
Securities Purchase Agreement) in accordance with the terms of the Warrants, and
(iii) the Company's 6.5% Convertible Notes ("Convertible Notes"), which will be
convertible into shares of Common Stock.

B.To induce the Investors to consummate the transactions contemplated by the
Securities Purchase Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of these premises and mutual agreements,
covenants and provisions herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1Definitions.

The following definitions shall be applicable to the terms set forth below as
used in this Agreement:

“Affiliate” shall mean, with regard to any Person, any other Person which
directly or indirectly controls, is controlled by, or under common control with,
such Person.

"Business Day" shall mean any day other than Saturday, Sunday or any other day
on which commercial banks in New York, New York are authorized or required by
law to remain closed.

“Closing Date" shall mean the date hereof.

“Conversion Shares” shall mean any shares of Common Stock issued or issuable
upon exercise of the Warrants or conversion of the Convertible Notes.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, governmental authority or other entity,
and shall include any successor (by merger or otherwise) of such entity.

“Registrable Securities” shall mean, (i) any Shares, (ii) any Conversion Shares,
(iii) the Warrants, (iv) the Convertible Notes and (v) any shares of Common
Stock issued or issuable with respect to the Conversion Shares by reason of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.  A Person shall
be deemed to be a holder of Registrable Securi



 

 

--------------------------------------------------------------------------------

 

 

ties when such Person has a right to acquire such Registrable Securities
(whether by conversion or otherwise) regardless of whether such acquisition has
actually been effected.  Each share of Registrable Securities shall continue to
be Registrable Securities in the hands of each subsequent holder thereof subject
to the limitations set forth in Section 2.11 hereof; provided,  however, that
each share of Registrable Securities shall cease to be Registrable Securities
when (x) the Shelf Registration Statement covering all Registrable Securities
has been declared effective under the Securities Act by the SEC and such
Registrable Securities has been disposed of pursuant to such effective Shelf
Registration Statement, or (y) the entire amount of Registrable Securities held
by a Person and its Affiliates may be sold without restriction pursuant to Rule
144 under the Securities Act (including, without limitation, volume
restrictions) and without the need for current public information required by
Rule 144(c)(1) (or Rule 144(i)(2), if applicable).

“SEC” shall mean the Securities and Exchange Commission or any other federal
agency at the time administering the federal securities laws.

“Shelf Registration Statement” shall mean a "shelf" registration statement of
the Company pursuant to the provisions of Section 2.1 of this Agreement which
covers all of the Registrable Securities on an appropriate form under Rule 415
under the Securities Act, or any similar rule that that may be adopted by the
SEC,  including the prospectus, amendments and supplements to such Shelf
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Shelf Registration Statement.

Section 1.2Additional Definitions.

In addition to the foregoing, capitalized terms used in this Agreement and not
otherwise defined in this Article I shall have the meanings so given to such
terms herein.

ARTICLE II
REGISTRATION RIGHTS

Section 2.1Registration Rights.

(a) Effectiveness Deadline. The Company shall (i), within seven (7) days
following the filing of the Company's Annual Report on Form 10-K for the year
ended December 31, 2013 with the SEC (and in no event later than March 31,
2014), file with the SEC a Shelf Registration Statement to cover resales of the
Registrable Securities by the holders of such Registrable Securities and
(ii) use its reasonable best efforts to have such Shelf Registration Statement
declared effective within 60 days after the Closing Date. The Company agrees
that no Person other than holders of such Registrable Securities shall be
permitted to sell shares of Common Stock or other securities pursuant to the
Shelf Registration Statement contemplated hereby. In addition, the Company
shall, promptly after the completion of any sale of Option Shares and/or Option
Notes (as such terms are defined in the Securities Purchase Agreement) to the
Investors, take all action necessary to file an amendment to the Shelf
Registration Statement (if such Shelf Registration Statement has previously been
filed with the SEC) to register such Option Shares and/or Option Notes
(including any Conversion Shares).

(b) Failure to Meet Effectiveness Deadline. In addition to any other rights or
remedies provided herein if the Shelf Registration Statement referred to in
Section 2(a) above has not been timely filed with the SEC in accordance with
Section 2(a), declared effective by the SEC within 60 days after the Closing
Date or the Company fails to maintain the effectiveness of such Shelf
Registration Statement pursuant to the terms contained in this Agreement, then
the Company shall pay an increased interest rate on the Convertible Notes of (i)
for the first three months after such violation occurs and is continuing, 0.25%
per month, (ii) ) for each of the fourth through sixth month after such
violation occurs and is continuing, 0.50% per month and (iii) for any time
period beginning on the seventh month after such violation occurred and is
continuing, 1.00% per month. Such additional interest will be capitalized by
adding to the Outstanding Principal Amount from time to time of the Convertible
Notes. Payment of such increased interest rate by the Company shall be in
addition to, and shall not limit, the other remedies available to the Investor
in the event that the Company does not comply with this Section 2 with respect
to the filing and effectiveness of the registration statement referred to
herein.





 

 

--------------------------------------------------------------------------------

 

 

(c) Registration Termination Date; Delay. Once  the Shelf Registration Statement
filed pursuant to Section 2(a) becomes effective, the Company shall file all
reports, financial statements and other documents necessary to keep such Shelf
Registration Statement current and the registration in effect until no
Registrable Securities remain outstanding (the “Effective Period”); provided,
 however that at any time during the Effective Period, the Company may
determine, in the good faith judgment of its Board of Directors, after
consultation with the Company's legal counsel, that offers and sales under the
Shelf Registration Statement shall be suspended if (i) it is in the best
interests of the Company not to disclose the existence of material facts
surrounding any proposed or pending acquisition, disposition, strategic alliance
or financing transaction involving the Company, the existence of which the
Company has a bona fide business purpose for keeping confidential and the
nondisclosure of which in the Shelf Registration Statement would reasonably be
expected to cause the Shelf Registration Statement to fail to comply with
applicable disclosure requirements or (ii) the Company is obligated to file a
post-effective amendment to the Shelf Registration Statement to add Option
Shares and/or Option Notes (an "Option Suspension").  Immediately upon making
such a determination, the Company shall give notice to the holders of such
Registrable Securities (a “Materiality Notice”), upon receipt of which each such
holder agrees that it will immediately discontinue offers and sales of
Registrable Securities under the Shelf Registration Statement until such holder
receives copies of a supplemented or amended prospectus that corrects the
misstatement(s) or omission(s) referred to above and receives notice that any
post-effective amendment has become effective; provided, that the Company may
delay, suspend or withdraw the Registration Statement for such reason for no
more than 30 days after the abandonment or consummation of any of the foregoing
negotiations, transactions, events or offerings or, in any event, for not more
than 60 days after delivery of the Materiality Notice at any one time during any
period of 12 consecutive months (and the Company shall not be entitled to
deliver a Materiality Notice at any time within 90 days of any prior termination
of any suspension pursuant to a prior Materiality Notice); provided further,
that any Option Suspension shall not count again the 60-day limitation during
any 12 consecutive month period. If so directed by the Company, each holder of
Registrable Securities will deliver to the Company all copies of the prospectus
covering the Registrable Securities current at the time of receipt of a
Materiality Notice.

Section 2.2Registration Procedures.

(a)When the Company is required by the provisions of this Agreement to effect
the registration of shares of Registrable Securities, the Company shall:

(i)prepare and file with the Commission a Shelf Registration Statement (advance
draft copies of which shall be furnished to the holders of Registrable
Securities to be included in such Shelf Registration Statement and their
respective counsel as expeditiously as possible prior to the filing thereof with
the SEC) with respect to such shares and use its reasonable best efforts to
cause such Shelf Registration Statement to become and remain effective for the
Effective Period as described in Section 2.1(c) hereof;

(ii)prepare and file with the SEC such amendments and supplements to such Shelf
Registration Statement and the prospectuses used in connection therewith as may
be necessary to keep such Shelf Registration Statement effective and current
during the Effective Period and to comply with the provisions of the Securities
Act with respect to the sale or other disposition of all shares covered by such
Shelf Registration Statement, including such amendments and supplements as may
be necessary to reflect the intended method of disposition from time to time of
the holder or holders of Registrable Securities who have requested that any of
their shares be sold or otherwise disposed of in connection with the
registration (collectively, the “Prospective Sellers”) or to correct or update
any misstatements or omissions which, if not corrected or updated, would
reasonably be expected to cause the Registration Statement or the prospectuses
used in connection therewith to fail to comply with applicable disclosure
requirements;

(iii)furnish to each Prospective Seller such number of copies of each
prospectus, including preliminary prospectuses and amendments and supplements to
any prospectus, or any free writing prospectus related thereof, in conformity
with the requirements of the Securities Act, and such other documents as the
Prospective Seller may reasonably request in order to facilitate the public sale
or other disposition of the shares owned by it;

(iv)if applicable, register or qualify the shares covered by such Shelf
Registration Statement under such other securities or blue sky or other
applicable laws of such jurisdictions as each Prospective



 

 

--------------------------------------------------------------------------------

 

 

Seller shall reasonably request to enable such seller to consummate the public
sale or other disposition of the shares owned by such seller, provided that the
Company shall not be required in connection therewith or as an election thereto
to qualify to do business or to file a general consent to service of process in
any such jurisdiction;

(v) promptly notify each Prospective Seller at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(x) the filing of the Shelf Registration Statement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto or any free writing prospectus related thereto, and, with
respect to such registration statement or any post-effective amendment thereto,
when the same has become effective; and (y) any written comments from the SEC
with respect to any filing referred to in clause (x) and any written request by
the SEC for amendments or supplements to the Shelf Registration Statement or any
prospectus or prospectus supplement thereto or any free writing prospectus
related thereto;

(vi)the Company shall permit counsel for the Prospective Sellers to review the
Shelf Registration Statement and all amendments and supplements thereto (as well
as all requests for acceleration or effectiveness thereof) a reasonable period
of time prior to their filing with the SEC, and not file any document in a form
to which such counsel reasonably objects and will not request acceleration of
the Shelf Registration Statement without prior notice to such counsel;

(vii)[reserved]

(viii)provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Shelf Registration Statement;

(ix)enter into such customary agreements and take all such other customary
actions as the holders of a majority of the Registrable Securities being sold
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;

(x)make available for inspection by any Prospective Seller and any attorney,
accountant or other agent retained by any such Prospective Seller, all
reasonable financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors,
employees and independent public accountants who have certified the Company’s
financial statements included in the Registration Statement to supply all
information reasonably requested by any such seller, attorney, accountant or
agent in connection with the preparation of such Registration Statement;

(xi)permit any Prospective Seller who, in the reasonable judgment of the Company
upon advice of counsel, might be deemed to be an underwriter or controlling
person of the Company, to participate in the preparation of such Registration
Statement;

(xii)provide written notice to each Prospective Seller as soon as the Company
becomes aware of any misstatements or omissions which, if not corrected or
updated, would reasonably be expected to cause the Shelf Registration Statement
or the prospectuses used in connection therewith to fail to comply with
applicable disclosure requirements;

(xiii)in the event of the issuance of any stop order suspending the
effectiveness of the Shelf Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the registration or
qualification of any Registrable Securities included in such Shelf Registration
Statement for sale in any jurisdiction where such shares had previously been
registered or qualified upon the request of a Prospective Seller, use its
reasonable best efforts to promptly obtain the withdrawal of such order;

(xiv)the Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder; and

(xv)the Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by each Investor of its Registrable Securities
pursuant to the Shelf Registration Statement.





 

 

--------------------------------------------------------------------------------

 

 

 

(b)Each Prospective Seller of Registrable Securities shall furnish to the
Company such information as the Company may reasonably require from the
Prospective Seller for inclusion in the Shelf Registration Statement (and the
prospectus included therein).

(c)The Prospective Sellers shall not effect sales of the shares covered by the
Shelf Registration Statement after receipt of facsimile or other written notice
from the Company to suspend sales to permit the Company to correct or update,
including to add Option Shares or Option Notes, the Shelf Registration Statement
or prospectus until such Investor receives copies of a supplemented or amended
prospectus that corrects the misstatement(s) or omission(s) referred to above
and receives notice that any post-effective amendment has become effective.

(d)The Company shall have no obligation to provide an underwritten offering for
the holders of Registrable Securities to dispose of their shares.

Section 2.3Registration Expenses.

The Company shall pay all registration expenses relating to the Shelf
Registration Statement filed hereunder including all registration and filing
fees, exchange listing fees, printing expenses, fees and disbursements of
counsel for the Company, state blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration, but shall
exclude Selling Expenses.  As used herein, the term “Selling Expenses” shall
mean, collectively, any selling commissions, brokerage fees and the fees and
expenses of counsel for each holder of Registrable Securities.  Selling Expenses
shall be borne by the respective seller thereof, in proportion to the respective
number of shares of Registrable Securities sold by each of them.

Section 2.4Prospective Seller's Obligations.

Each Prospective Seller agrees promptly to furnish to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Prospective Seller not misleading and any other
information regarding such Prospective Seller and the distribution of the
Registrable Securities as the Company may from time to time reasonably request.
Any sale of any Registrable Securities by any Prospective Seller shall
constitute a representation and warranty by such Prospective Seller that the
information relating to such Prospective Seller and its plan of distribution is
as set forth in the prospectus delivered by such Prospective Seller in
connection with such disposition, that such prospectus does not as of the time
of such sale contain any untrue statement of a material fact relating to or
provided by such Prospective Seller or its plan of distribution and that such
prospectus does not as of the time of such sale omit to state any material fact
relating to or provided by such Prospective Seller or its plan of distribution
necessary in order to make the statements in the prospectus, in the light of the
circumstances under which they were made, not misleading.

Section 2.5Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement and notwithstanding any other remedy, indemnify,
defend, protect and hold harmless the Investor, the stockholders, owners,
officers, directors, partners, members, agents, employees and affiliates of each
of them, each Person who controls the Investor (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the stockholders,
owners, officers, directors, partners, members, agents, employees and affiliates
of each such controlling Person, to the fullest extent permitted by applicable
law, from and against any and all Losses, promptly as incurred, arising out of
or relating to (i) any untrue or alleged untrue statement of a material fact
contained in the Shelf Registration Statement, any prospectus or any form of
Company prospectus or in any amendment or supplement thereto, in any Company
preliminary prospectus, or any free writing prospectus utilized in connection
therewith, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus or form of prospectus or
supplement thereto, or any free writing prospectus, in the light of the
circumstances under which they were made) or in any filing made in connection
with the qualification of the offering under the securities or other “blue sky”
laws of any jurisdiction in which the Registrable Securities are offered not
misleading, except to the extent, but only to the extent, that such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon



 

 

--------------------------------------------------------------------------------

 

 

information regarding the Investor furnished in writing to the Company by the
Investor for use therein, or to the extent that such information relates to the
Investor or the Investor’s proposed method of distribution of Registrable
Securities, (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other law, including, without limitation,
any state securities law, or any rule or regulation thereunder relating to the
offer or sale of the Registrable Securities pursuant to the Shelf Registration
Statement, or (iii) any violation of this Agreement. The Company shall notify
the Investor promptly of the institution, threat or assertion of any Proceeding
of which the Company is aware in connection with the Agreement.



(b) Indemnification by Investor. The Investor shall indemnify and hold harmless
the Company, its directors, officers, agents and employees, each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses (as determined by a court of
competent jurisdiction in a final judgment not subject to appeal or review)
arising solely out of any untrue statement of a material fact contained in the
Shelf Registration Statement, any prospectus, or any form of prospectus, or in
any amendment or supplement thereto, or any free writing prospectus utilized in
connection therewith, or arising solely out of any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or form of prospectus or supplement thereto, or any
free writing prospectus, in the light of the circumstances under which they were
made) not misleading to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished by the
Investor in writing to the Company specifically for inclusion in the Shelf
Registration Statement or such prospectus. In no event shall the liability of
the Investor hereunder be greater in amount than the dollar amount of the net
proceeds received by the Investor upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any action, suit, investigation,
or proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced in writing (“Proceeding”)
shall be brought or asserted against any Person entitled to indemnity hereunder
(an “Indemnified Party”), such Indemnified Party shall promptly notify the
Person from whom indemnity is sought (the “Indemnifying Party”) in writing, and
the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have
proximately and materially adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). It
being understood, however, that the Indemnifying Party shall not, in connection
with any one such Proceeding be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Parties, which
firm shall be appointed by a majority of the Indemnified Parties; provided,
however, that in the case a single firm of attorneys would be inappropriate due
to actual or potential differing interests or conflicts between such Indemnified
Parties and any other party represented by such counsel in such Proceeding or
otherwise, then the Indemnifying Party shall be liable for the fees and expenses
of one additional firm of attorneys with respect to such Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement in



 

 

--------------------------------------------------------------------------------

 

 

cludes an unconditional release of such Indemnified Party from all liability on
claims that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 2.5) shall
be paid to the Indemnified Party, as incurred, within ten (10) Business Days of
written notice thereof to the Indemnifying Party; provided, that the Indemnified
Party shall reimburse all such fees and expenses to the extent it is finally
judicially determined that such Indemnified Party is not entitled to
indemnification hereunder.

(d) Contribution. If any indemnification to which an Indemnified Party is
entitled under the terms of Section 2.5(a) or (b) is unavailable to such
Indemnified Party (by reason of public policy or otherwise) or indemnification
is otherwise available to an Indemnified Party pursuant to Section 2.5(c), then
each Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 2.5(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 2.5 was available to such party in
accordance with its terms. As used herein, the term “Losses” means any and all
losses, claims, damages, liabilities, settlement costs and expenses, including,
without limitation, costs of preparation and reasonable attorneys’ fees.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 2.5, the Investor shall not be
required to contribute any amount in excess of the amount by which the net
proceeds actually received by the Investor from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that the
Investor has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 2.5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

Section 2.6Information Requirements.    

(a) The Company covenants that, if at any time before the termination of the
Effective Period it is not subject to the reporting requirements of the Exchange
Act, it will cooperate with any Investor and take such further reasonable action
as any Investor may reasonably request in writing (including, without
limitation, making such reasonable representations as any such Investor may
reasonably request), all to the extent required from time to time to enable such
Investor to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144 and
Rule 144A under the Securities Act and customarily taken in connection with
sales pursuant to such exemptions. Upon the written request of any Investor, the
Company shall deliver to such Investor a written statement as to whether it has
complied with such filing requirements, unless such a statement has been
included in its most recent report filed pursuant to Section 13 or Section 15(d)
of Exchange Act.

(b) The Company shall file the reports required to be filed by it under the
Exchange Act and shall comply with all other requirements set forth in the
instructions to Form S-3 (or such other form as may be applicable) in order to
allow it to be eligible to file registration statements on Form S-3 (or such
other form as may be applicable).





 

 

--------------------------------------------------------------------------------

 

 

ARTICLE III
MISCELLANEOUS

Section 3.1Specific Performance.

The parties acknowledge that money damages are not an adequate remedy for
violations of this Agreement and that any party may, in its sole discretion,
apply to a court of competent jurisdiction for specific performance or
injunctive or such other relief as such court may deem just and proper in order
to enforce this Agreement or prevent any violation hereof and, to the extent
permitted by applicable law, each party waives any objection to the imposition
of such relief, this being in addition to any other remedy to which such party
is entitled at law or in equity.

Section 3.2Term; Termination.

Notwithstanding anything contained herein to the contrary, this Agreement shall
terminate, and all rights and obligations hereunder shall cease, upon the
termination of the Effective Period. Notwithstanding the foregoing, Sections 2.3
(Registration Expenses), 2.5 (Indemnification) and 3.5 (Governing Law; Consent
to Jurisdiction; Waiver of Jury Trial) shall remain in full force and effect.

Section 3.3Notices.

All notice and other communications provided for or permitted hereunder shall be
made in writing by hand delivery, by facsimile, by courier guaranteeing
overnight delivery or by first-class mail, return receipt requested, and shall
be deemed given (i) when made, if made by hand delivery, (ii) upon confirmation,
if made by facsimile, (iii) one (1) Business Day after being deposited with such
courier, if made by overnight courier or (iv) on the date indicated on the
notice of receipt, if made by first-class mail, to the parties as follows:

(a)if to the Investors, at their addresses on the Company records;

(b)if to the Company, to the following address:

Endeavour International Corporation

811 Main Street, Suite 2100

Houston, Texas 77002

Attention: Chief Financial Officer

Facsimile: (713) 583-1256

 

Any party hereto may change his or its address for notice by giving notice
thereof in the manner herein above provided.

Section 3.4Parties in Interest.

All covenants and agreements contained in this Agreement, by or on behalf of any
of the parties executing this Agreement shall bind such parties, and shall bind
and inure to the benefit of the respective successors and permitted assigns of
the parties hereto whether so expressed or not; provided, however, that the
foregoing shall not in and of itself permit the assignment of the rights and
obligations hereunder or thereunder.

Section 3.5Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to its conflicts
of laws provisions.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York, City of New York,
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Agreement and the transactions contemplated hereby. Service
of process in connection with any such suit, action or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to



 

 

--------------------------------------------------------------------------------

 

 

the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER. The parties hereto agree and
acknowledge that each party has retained counsel in connection with the
negotiation and preparation of this Agreement, and that any rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of the foregoing agreements or any
amendment, schedule or exhibits thereto.

Section 3.6Entire Agreement.

This Agreement constitutes the entire agreement of the Investor and the Company
relating to the registration rights with respect to the Registrable Securities,
superseding all prior written and prior or contemporaneous oral negotiations,
understandings, arrangements, contracts or agreements.

Section 3.7Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

Section 3.8Amendments.

This Agreement may not be modified, amended, waived or terminated except by an
instrument in writing signed by the party against whom enforcement of such
modification, waiver or termination is sought (except that holders of two-thirds
of the Registrable Securities may act on behalf of other Investors, but only to
the extent such modification, amendment, waiver or termination does not
adversely affect any Investor in a manner different from other Investors).

Section 3.9Assignability.

The Investor’s obligations under this Agreement may not be assigned, except as
permitted in this Section 3.9. The Investor may assign all or a portion of its
rights hereunder to any transferee of the Investor’s  Registrable Securities,
and the Investor may delegate all or a portion of its obligations under this
Agreement to (a) one or more of its affiliates or (b) any institutional investor
or fund reasonably satisfactory to the Company. This Agreement is not assignable
by the Company nor may any duties hereunder be delegated by the Company.

Section 3.10Severability.

Each provision of this Agreement shall be treated as a separate and independent
clause, and the unenforceability of any one clause shall in no way impair the
enforceability of any of the other clauses herein.  If one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.

Section 3.11No Conflicting Agreements.

The Company is not, as of the date hereof, a party to, nor shall it, on or after
the date of this Agreement, enter into, any agreement with respect to its
securities that conflicts with the rights granted to the Investors in this
Agreement. The Company represents and warrants that the rights granted to the
Investors hereunder do not in any way conflict with the rights granted to the
holders of the Company’s securities under any other agreements. Notwithstanding
the foregoing, the Investors acknowledge that the Company is obligated, and may
obligate itself from time to time in the future, to register its securities for
other holders pursuant to separate registration statements.





 

 

--------------------------------------------------------------------------------

 

 

Section 3.12Titles and Subtitles.

The titles and subtitles used in this Agreement are for convenience only and are
not to be considered in construing or interpreting any term or provision of this
Agreement.

Section 3.13Pronouns.

All pronouns used herein shall be deemed to refer to the masculine, feminine or
neuter gender as the context requires.

 

 

[Signature Pages Follow]



 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

ENDEAVOUR INTERNATIONAL CORPORATION

 

By:  _____________________________________

Name:

Title: 

 

 

 

 

 

 

 

 

 

 

[Additional Signature Pages Follow]





 

 

--------------------------------------------------------------------------------

 

 

WHITEBOX CONCENTRATED CONVERTIBLE ARBITRAGE PARTNERS L.P.

By: Whitebox Concentrated Convertible Arbitrage Advisors, LLC, its investment
adviser and general partner

By:  Whitebox Advisors LLC, its managing member

 

By:  _____________________________________

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

 

WHITEBOX CREDIT ARBITRAGE PARTNERS, L.P.

By:  Whitebox Credit Arbitrage Advisors, LLC, its investment adviser and general
partner

By:  Whitebox Advisors LLC, its managing member

 

By:  _____________________________________

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

 

WHITEBOX MULTI-STRATEGY PARTNERS L.P.

By:  Whitebox Multi-Strategy Advisors, LLC, its investment adviser and general
partner

By:  Whitebox Advisors LLC, its managing member

 

By:  _____________________________________

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

 

PANDORA SELECT PARTNERS, L.P.

By: Pandora Select Advisors, LLC, its investment adviser and general partner

By:  Whitebox Advisors LLC, its managing member

 

By:  _____________________________________

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

[Additional Signature Page Follows]

 





 

 

--------------------------------------------------------------------------------

 

 



 

 

 

WHITEBOX SPECIAL OPPORTUNITIES FUND, LP – SERIES O
By:  Whitebox Special Opportunities Advisors, LLC, its investment adviser and
general partner
By:  Whitebox Advisors LLC, its managing member

 

By:  _____________________________________

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

 

WHITEBOX INSTITUTIONAL PARTNERS, L.P.

By:  Whitebox Advisors LLC, its investment adviser and general partner

 

By:  _____________________________________

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

 

Whitebox Asymmetric pARTNERS, L.P.

By:  Whitebox Asymmetric Advisors, LLC, its Investment Manager

By:  Whitebox Advisors LLC, its Managing Member

 

By:  _____________________________________

Name:  Mark Strefling

Title:  Chief Operating Officer

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

 

Purchaser

Common Stock Purchased

Warrants Purchased

Convertible Notes Purchased

Whitebox Concentrated Convertible Arbitrage Partners L.P.

583,567

145,892

$2,500,000.00

Whitebox Credit Arbitrage Partners, L.P.

466,854

116,714

$2,000,000.00

Whitebox Multi-Strategy Partners L.P.

875,350

218,837

$3,750,000.00

Pandora Select Partners, L.P.

350,140

87,535

$1,500,000.00

Whitebox Special Opportunities Fund, LP - Series O

175,070

43,767

$750,000.00

Whitebox Institutional Partners, L.P.

186,741

46,685

$800,000.00

Whitebox Asymmetric Partners, L.P.

280,112

70,028

$1,200,000.00

 

 



 

 

--------------------------------------------------------------------------------